Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 1 of 42




                  EXHIBIT 1
             Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 2 of 42


POLICY ATTACHED

Your lifeline ...
at the first sign of a food borne crisis =
Specialty Risk Management, Inc. (SRM )           ®        ®




SRM focuses on minimizing                             Our 24-hour crisis management
the effects of a business                             team can help:
interruption to your bottom line.                         Help avoid/control the media
                                                          With government regulators
                                                          With your employees
                                                          With your customers

Our 200,000+ client interactions help us offer experienced-based
solutions.

Let us help in the earliest stages before an issue becomes a
business interruption.

                                                               UNDER PENALTY
                    800-328-7761                                OF “MATTRESS
                    512-328-2545
                    8:30 a.m. - 5:30 p.m. CST                    TAG POLICE”
                R
                    www.callsrm.com
                    riskmanagers@callsrm.com
                                                                   This flyer is not
      Staffed with Nationally Certified                           to be removed
       Professionals                                                   except
      Hotline Services since 1992
      SRM, Inc. is not the insurance carrier.                     by the insured.

     Using the services of SRM does not guarantee insurance coverage for the attached policy.
              Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 3 of 42




This policy is issued by an insurer not authorized to do business in Kansas and, as such, the form,
financial condition, and rates are not subject to review by the Commissioner of insurance and the
insured is not protected by any guaranty fund.
        Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 4 of 42



            TRADE NAME RESTORATION LOSS OF
                   BUSINESS INCOME AND
              INCIDENT RESPONSE INSURANCE
                 FOR FOOD BORNE ILLNESS

This Insurance is effected with Certain Underwriters at Lloyd’s, London (not
incorporated).

This Policy Certificate is issued in accordance with the limited authorization granted to
the Coverholder by Certain Underwriters at Lloyd’s, London whose names and the
proportions underwritten by them can be ascertained from the office of said Coverholder
(such Underwriters being hereinafter called “Underwriters”) and in consideration of the
premium specified herein. Underwriters do hereby bind themselves each for his own
part, and not one for another, their heirs, executors and administrators.

The Insured is requested to read this certificate, and if not correct, return it immediately
to the Coverholder for appropriate alteration.

All inquiries including complaints regarding this policy should be addressed to the
following Coverholder:

         Professional Liability Insurance Services, Inc. ®
         5802 Thunderbird, Building 10, Suite 100, Lago Vista, Texas 78645
         Phone: 512-328-0677; Fax: 512-327-5834 Email: underwriting@plisinc.com

The Coverholder acts as agent for the Underwriters in performing it's duties under this
agreement.


                                                                                   UMR# B113518B01324
                                                                                   Reference #18B01324



(Professional Liability Insurance Services, Inc. dba Professional Liability Insurance Services, Inc. - Underwriting Facilities;
Professional Liability Insurance Services - Underwriting Facilities; Texas Professional Liability Insurance Services, Inc. -
Underwriting Facilities; Professional Liability Insurance Services, Incorporated - Underwriting Facilities; in the state of New
York and California, CA License #0G17062 as Texas Professional Liability Insurance Services)




                                                                                                    TNR Policy Form 0
                           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 5 of 42
                                                           DECLARATIONS
                               TRADE NAME RESTORATION®, LOSS OF BUSINESS INCOME AND
                                INCIDENT RESPONSE INSURANCE FOR FOOD BORNE ILLNESS

A.      Insured, Trade Name(s), Policy Certificate No. and Period of Insurance:
                                                                                           Policy Certificate No.:   715 8157
        Insured Name and Address:                 Joe's Kansas City Bar-B-Que, Inc.
                                                  3002 W. 47th Ave., Kansas City, KS 66103
        Trade Name(s):           Joe's Kansas City Bar-B-Que


        Period of Insurance:            from   06/01/19        at 12:01 A.M. to 06/01/20       at 12:01 A.M. (Local Standard Time)

B.      Limits of Indemnity and Deductible:
                  Limit of Indemnity for Restaurant Events (Section 2.1):       $4,000,000                  per Period of Insurance
                     Limit of Indemnity for Supplier Events (Section 2.2):      $4,000,000                  per Period of Insurance
                                  Limit of Indemnity for Workplace Violence
                                             Events (By Endorsement Only): $500,000                         per Covered Location
                                                                            $1,000,000                      per Period of Insurance
                                    Limit of Indemnity for Incident Response
                                                     Expenses (Section 2.3):
                                               as respects Restaurant Events: 50    % of the Limit of Indemnity for Restaurant Events
                                                  as respects Supplier Events: 50   % of the Limit of Indemnity for Supplier Events
                                     as respects Workplace Violence Events: 50      % of the Limit of Indemnity for Workplace Violence Events
                Limit of Indemnity for Extortion Payments (Section 2.4): $1,000,000                         per Period of Insurance
                 Total Policy Aggregate Limit of Indemnity (Section 2.5): $4,000,000                        per Period of Insurance
                           Shared Aggregate Limit of Indemnity (Section 2.6):        N/A                    per Period of Insurance
                                             Deductible (Section 4.7):
                    as respect Restaurant Events and Supplier Events: $10,000                               Each and Every Incident
        as respect Workplace Violence Events(By Endorsement Only): $5,000                                   Each and Every Covered Location

C.      Period of Restoration (Section 4.2):
        The longest Period of Restoration that may be afforded by this Policy is eighteen (18) months

D.      Premium:
                                           Annual: $5,463.00              Covered Locations: 3
                                        Policy Fee: $ 150.00
                                                                          There will be a $1,129.00 charge per each additional Covered
                                                                          Location including Workplace Violence Coverage.



          Allocated Premium for Surplus Lines:
                       State Surplus Lines Tax:
                    State Stamping Office Fee:
                       KY Allocated Premium:
                                KY Surcharge:
               KY Municipal Tax & Filing Fee:
                                         Total:       $5,613.00




&RS\ULJKW3/,6,QF
                         Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 6 of 42
                                                         '(&/$5$7,216&RQWLQXHG
        3ROLF\&HUWLILFDWH1R          715 8157
        ,QVXUHG V 1DPHDQG$GGUHVV Joe's Kansas City Bar-B-Que, Inc.
                                      3002 W. 47th Ave., Kansas City, KS 66103

        3HULRGRI,QVXUDQFH              IURP 06/01/19
                                                                     DW$0WR 06/01/20
                                                                                                              DW$0 /RFDO6WDQGDUG7LPH

(      6HUYLFHRI6XLW&ODLPV1RWLILFDWLRQDQG&ULVLV0DQDJHPHQW
        6HUYLFHRI6XLW        0HQGHVDQG0RXQW6HYHQWK$YHQXH1HZ<RUN1HZ<RUN

        &/$,06127,),&$7,21                     3URIHVVLRQDO/LDELOLW\,QVXUDQFH6HUYLFHV,QF
                                                  7KXQGHUELUG%XLOGLQJ6XLWH/DJR9LVWD7;
                                                  3)(PDLOFODLPV#SOLVLQFFRP
         GED3URIHVVLRQDO/LDELOLW\,QVXUDQFH6HUYLFHV,QF±8QGHUZULWLQJ)DFLOLWLHV3URIHVVLRQDO/LDELOLW\,QVXUDQFH6HUYLFHV8QGHUZULWLQJ)DFLOLWLHV7H[DV3URIHVVLRQDO
        /LDELOLW\,QVXUDQFH6HUYLFHV,QF8QGHUZULWLQJ)DFLOLWLHV3URIHVVLRQDO/LDELOLW\,QVXUDQFH6HUYLFHV,QFRUSRUDWHG8QGHUZULWLQJ)DFLOLWLHVLQWKHVWDWHRI1HZ<RUN
        DQG&DOLIRUQLD&$/LFHQVH*DV7H[DV3URIHVVLRQDO/LDELOLW\,QVXUDQFH6HUYLFHV 

        &5,6,60$1$*(0(17     6SHFLDOW\5LVN0DQDJHPHQW,QF3+21(  )$;  
        ,)<28%(/,(9(7+$7$1,1&,'(17+$62&&855('3/($6(&217$&77+(+285&5,6,6+27/,1(

         )RUPV,QFOXGHGZLWKWKLV3ROLF\
         &RYHUHG/RFDWLRQV(QGRUVHPHQW$PHQGPHQWRI'HILQLWLRQV(QGRUVHPHQW,QRFXODWLRQDQG&XUUHQW,QIHFWLRQ7HVWLQJ([SHQVH
        Covered   Locations Endorsement; Workplace Violence Endorsement; Inoculations, Vaccinations and Testing Endorsement; Product
         (QGRUVHPHQW5R\DOW\(QGRUVHPHQW3ULRU,QFLGHQW([FOXVLRQ:RUNSODFH9LROHQFH(QGRUVHPHQW6KDUHG$JJUHJDWH(QGRUVHPHQW
        Recall Endorsement; Pandemic Event Endorsement; LSW 1001 Several Liability Notice; LMA 5020 Service of Suit Clause (USA);
         /6:6HYHUDO/LDELOLW\1RWLFH/0$6HUYLFHRI6XLW&ODXVH 86$ /0$$SSOLFDEOH/DZ 86$ 10$1XFOHDU
        LMA   5021 Applicable Law (USA); CL 380 %URDG
         ,QFLGHQW([FOXVLRQ&ODXVH/LDELOLW\'LUHFW Institute Cyber Attack Exclusion Clause; NMA 1256 Nuclear Incident Exclusion Clause
                                                             10$&DQFHOODWLRQ&ODXVH10$6KRUW5DWH&DQFHOODWLRQ7DEOH
        Liability Direct86$
         (QGRUVHPHQW   (Broad); NMA 45 New Short Rate Cancellation Table Endorsement (USA); LMA 5219 as amended U.S. Terrorism Risk
                             10$5DGLRDFWLYH&RQWDPLQDWLRQ([FOXVLRQ&ODXVH3K\VLFDO'DPDJH'LUHFW/0$DVDPHQGHG86
        Insurance  Act of 2002 As Amended Not Purchased Clause; LMA 3100 Sanction Limitation and Exclusion Clause; TNR Policy Form
         7HUURULVP5LVN,QVXUDQFH$FWRI$V$PHQGHG1RW3XUFKDVHG&ODXVH715(QKDQFHG3ROLF\H
        02-17.



        7KH'HFODUDWLRQVDQGWKHIRUPVDQGDQ\(QGRUVHPHQW V OLVWHGDERYHDQGDWWDFKHGKHUHWRWRJHWKHUZLWKWKHFRPSOHWHGDQGVLJQHG$SSOLFDWLRQDQG
        VXSSOHPHQWVVKDOOFRQVWLWXWHWKHFRQWUDFWEHWZHHQWKH,QVXUHG V DQGWKH8QGHUZULWHUV
        86&/$66,),&$7,21 6XUSOXV/LQHV
        3URIHVVLRQDO/LDELOLW\,QVXUDQFH6HUYLFHV,QF7KXQGHUELUG%XLOGLQJ6XLWH/DJR9LVWD7;
               ())(&7(':,7+ ZLWK&HUWDLQ8QGHUZULWHUVDW/OR\G¶V
                               ,QGLYLGXDOV\QGLFDWHVDUHDVIROORZV
                                                     6\QGLFDWH                                                              6\QGLFDWH
                                                     6\QGLFDWH                                                           6\QGLFDWH
                                                     6\QGLFDWH                                                              6\QGLFDWH
                                                    6\QGLFDWH                                                             6\QGLFDWH
                                                       6\QGLFDWH                                                             6\QGLFDWH
                                                       6\QGLFDWH                                                           6\QGLFDWH
                                                     6\QGLFDWH                                                           6\QGLFDWH
                                                     6\QGLFDWH                                                          6\QGLFDWH
                                                       6\QGLFDWH                                                           6\QGLFDWH
                                                     6\QGLFDWH




                                                                                                                                 &RXQWHUVLJQHG
                                                                                                                                                    $XWKRUL]HG5HSUHVHQWDWLYH




&RS\ULJKW3/,6,QF
                           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 7 of 42
6\QGLFDWHOLVWLQJDVUHODWHGWR3DQGHPLF(YHQWFRYHUDJHLVDVIROORZV

              ())(&7(':,7+ ZLWK&HUWDLQ8QGHUZULWHUVDW/OR\G¶V
                              ,QGLYLGXDOV\QGLFDWHVDUHDVIROORZV                              
                                                       6\QGLFDWH         6\QGLFDWH
                                                     6\QGLFDWH           6\QGLFDWH
                                                       6\QGLFDWH           6\QGLFDWH
                                                    6\QGLFDWH           6\QGLFDWH
                                                       6\QGLFDWH           6\QGLFDWH
                                                       6\QGLFDWH         6\QGLFDWH
                                                     6\QGLFDWH         6\QGLFDWH
                                                       6\QGLFDWH         6\QGLFDWH
                                                       6\QGLFDWH        6\QGLFDWH
                                                                 
                                                                                                
                                                                                                
                                                                                                
                                                                                                
                                                                                                
                                                                                                






&RS\ULJKW3/,6,QF

Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 8 of 42
Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 9 of 42
Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 10 of 42
           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 11 of 42



                                      COVERED LOCATIONS ENDORSEMENT
                                                                   POLICY CERTIFICATE NO.:               715 8157


This Endorsement changes the Policy – please read it carefully.


In consideration of the premium charged, listed below are the Covered Locations under this Policy:
1. 2850 W. 47th St. Kansas City, KS 66103
2. 11723 Roe Ave, Leawood KS 66211
3. 11950 S. Strang Line Rd. Olathe, KS 66062




$OORWKHUWHUPVFRQGLWLRQVDQGH[FOXVLRQVRIWKLV3ROLF\UHPDLQXQFKDQJHG



                                                                                   Countersigned:
                                                                                                    Authorized Representative




8051XPEHU%%
       Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 12 of 42




                            WORKPLACE VIOLENCE ENDORSEMENT

                                                                      POLICY CERTIFICATE NO.:             715 8157

This Endorsement changes the Policy – please read it carefully.

In consideration of the premium charged, it is hereby understood and agreed that the Policy is amended as follows:


Section 2. LIMITS OF INDEMNITY is amended to delete and replace the following:
2.3            "Limit of Indemnity for Incident Response Expenses" - Underwriters' maximum liability for
               Incident Response Expenses affecting all Covered Locations insured hereunder for Restaurant
               Events, Supplier Events, and Workplace Violence Events shall not exceed the corresponding "Limit
               of Indemnity for Incident Response Expenses" set forth in Section B of the Declarations, regardless
               of the number of Insureds named in the Declarations. Incident Response Expenses shall be in excess
               of any applicable Deductible, except that Crisis Management Expenses paid as part of Incident
               Response Expenses shall not be subject to the Deductible. Any amounts paid hereunder with respect
               to Incident Response Expenses shall reduce the remaining applicable Limits of Indemnity payable
               with respect to Actual Net Loss.


Section 2. LIMITS OF INDEMNITY is also amended to add the following:
2.7 (WPV) "Limit of Indemnity for Workplace Violence Events" - Underwriters' maximum liability for Actual
          Net Loss and Incident Response Expenses affecting Covered Locations insured hereunder for
          Workplace Violence Events shall not exceed the "Limit of Indemnity for Workplace Violence
          Events" set forth in Section B of the Declarations and shall be in excess of any "Deductible for
          Workplace Violence Events."


Section 4. DEFINITIONS is amended to delete and replace the following:
4.3 (WPV) "Affected Covered Location" means a Covered Location whose Normal Gross Revenues are
          reduced due directly and solely to the occurrence of an Incident. However, for Workplace Violence
          Events, Affected Covered Location shall mean only the specific Covered Location where the
          Workplace Violence Event occurred and whose Normal Gross Revenues are reduced due directly
          and solely to the occurrence of a Workplace Violence Event.
4.13 (WPV) "Incident" means either:
               (a) a Workplace Violence Event, or
               (b) a Restaurant Event, Supplier Event, or Extortion Threat. All Restaurant Events, Supplier
                   Events, or Extortion Threats arising out of the same common cause shall be considered one
                   Incident, regardless of the number of involved persons, Public Announcements or Covered
                   Locations, and the Incident shall be deemed to have occurred at the time of the earliest
                   occurrence of the Restaurant Event, Supplier Event, Public Announcement thereof, or
                   Extortion Threat. In the event either a Restaurant Event or Extortion Threat or both is
                   considered one Incident with a Supplier Event under this provision, the combined Incident shall
                   be considered solely as a Supplier Event.
4.24 (WPV) "Period of Restoration" means either:
               (a) for Workplace Violence Events, a period of three (3) months from the date of the Workplace
                   Violence Event, or
               (b) for Restaurant Events, Supplier Events, or Extortion Threats, the period that commences on
                   the date of the Incident and ends on the earlier of the following dates:


&RS\ULJKW3/,6,QF                                                                       TNR Policy Form 02-17
UMR#:%%                                                                                         WPV 12-17
       Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 13 of 42




                    (i) the first date that the Gross Revenues derived from the Insured's normal and customary
                        business operations at each Affected Covered Location return to the Normal Gross
                        Revenues for such Affected Covered Location and thereafter remain at or above the Normal
                        Gross Revenues for such Affected Covered Location for the next six (6) consecutive days;
                        or

                    (ii) the last date of the period of time set forth in Section C of the Declarations from the date of
                            the Incident;
               The Period of Restoration shall not be affected by the expiration of the Period of Insurance.


Section 4, DEFINITONS is also amended to add the following:
4.14 (WPV) “Incident Response Expenses”
          (g) the cost of grief counseling services for employees of the Insured;
          (h) the cost of cleanup and cleanup services at the Affected Covered Location(s);
          (i) the cost of funeral and burial expenses; and
          (j) increased cost of security, provided that the designated Crisis Management consultant as stated in the
              Declarations has specifically recommended such additional security measures.
4.34 (WPV) "Workplace Violence Event" means any intentional and unlawful act of deadly force or threat
           thereof at a Covered Location that has or could have resulted in bodily injury or death and is directed
           specifically against the employees, customers, vendors or facility of the Covered Location.


Section 6, EXCLUSIONS is also amended to add the following:
This insurance also does not cover any of the following:
6.21 (WPV) any Actual Net Loss that is directly or indirectly caused by, arises out of, contributed to by, in
           consequence of, or results from a Workplace Violence Event and is sustained by the Insured at any
           Covered Location other than the specific Covered Location where the Workplace Violence Event
           occurred.

All other terms, conditions and exclusions of this Policy remain unchanged.


                                                               Countersigned:
                                                                                  Authorized Representative




&RS\ULJKW3/,6,QF                                                                               TNR Policy Form 02-17
UMR#:%%                                                                                                WPV 12-17
                    Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 14 of 42




                         ,12&8/$7,2169$&&,1$7,216$1'7(67,1*(1'256(0(17

                                                                         32/,&<&(57,),&$7(12 715 8157

This Endorsement changes the Policy – please read it carefully.
,QFRQVLGHUDWLRQRIWKHSUHPLXPFKDUJHGLWLVKHUHE\XQGHUVWRRGDQGDJUHHGWKDWWKH3ROLF\LVDPHQGHGDVIROORZV
7KHIROORZLQJSURYLVLRQVDUHDGGHGWR6HFWLRQ%RIWKH'HFODUDWLRQV
%/LPLWVRI,QGHPQLW\DQG'HGXFWLEOH
    /LPLWRI,QGHPQLW\IRU,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJ 6HFWLRQ ,97  250,000                 SHU3HULRGRI,QVXUDQFH

6HFWLRQ,1685,1*$*5((0(17LVGHOHWHGLQLWVHQWLUHW\DQGUHSODFHGZLWKWKHIROORZLQJ
 ,97 ,1685,1*$*5((0(17
        ,QFRQVLGHUDWLRQRIWKHIRUHJRLQJDQGSD\PHQWRIWKH3UHPLXP8QGHUZULWHUVDJUHHVXEMHFWWRDOOWKHWHUPVFRQGLWLRQVOLPLWDWLRQVDQG
        H[FOXVLRQVVHWIRUWKKHUHLQWRLQGHPQLI\WKH,QVXUHGIRUWKHIROORZLQJSURYLGHGWKDWVXFKUHVXOWGLUHFWO\DQGVROHO\IURPDQ,QFLGHQW
        WKDWRFFXUVZLWKLQWKH3HULRGRI,QVXUDQFHDQGLVUHSRUWHGWR8QGHUZULWHUVLQDFFRUGDQFHZLWK6HFWLRQRIWKLV3ROLF\ZKLFKLQQR
        HYHQWVKDOOEHODWHUWKDQQLQHW\  GD\VIROORZLQJWKHWHUPLQDWLRQRIWKH3HULRGRI,QVXUDQFH
         $FWXDO1HW/RVVLQH[FHVVRIDQ\'HGXFWLEOHVXVWDLQHGE\WKH,QVXUHGDWHDFK$IIHFWHG&RYHUHG/RFDWLRQGXULQJD3HULRG
             RI5HVWRUDWLRQ
         ,QFLGHQW5HVSRQVH([SHQVHVLQH[FHVVRIDQ\'HGXFWLEOHH[FHSWDVWR&ULVLV0DQDJHPHQW([SHQVHVLQFXUUHGE\WKH
             ,QVXUHGGXULQJWKH3HULRGRI5HVWRUDWLRQEXWRQO\ZKHQZRUNLQJLQFRRSHUDWLRQZLWKWKHGHVLJQDWHGFULVLVPDQDJHPHQW
             FRQVXOWDQWOLVWHGLQ6HFWLRQ(RIWKH'HFODUDWLRQV
         ([WRUWLRQ3D\PHQWVLQFXUUHGE\WKH,QVXUHGGXULQJWKH3HULRGRI5HVWRUDWLRQEXWRQO\ZKHQZRUNLQJLQFRRSHUDWLRQZLWK
             WKHGHVLJQDWHGFULVLVPDQDJHPHQWFRQVXOWDQWOLVWHGLQ6HFWLRQ(RIWKH'HFODUDWLRQVDQG
         ,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJ
6HFWLRQ/,0,762),1'(01,7<LVDPHQGHGWRDGGWKHIROORZLQJ
 ,97  ³/LPLWRI,QGHPQLW\IRU,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJ´3D\PHQWVPDGHE\8QGHUZULWHUVIRU,QRFXODWLRQV
           9DFFLQDWLRQVDQG7HVWLQJVKDOOEHLQDGGLWLRQWRWKH7RWDO3ROLF\$JJUHJDWH/LPLWRI,QGHPQLW\VHWIRUWKLQ6HFWLRQ%RI
           WKH'HFODUDWLRQVDQG8QGHUZULWHUV¶PD[LPXPOLPLWRIOLDELOLW\IRUDOOVXFK,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJGXULQJ
           WKH3HULRGRI,QVXUDQFHVKDOOQRWH[FHHGWKH³/LPLWRI,QGHPQLW\IRU,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJ´VHWIRUWKLQ
           6HFWLRQ%RIWKH'HFODUDWLRQVDVDPHQGHGUHJDUGOHVVRIWKHQXPEHURI5HVWDXUDQW(YHQWV6XSSOLHU(YHQWVRU&RYHUHG
           /RFDWLRQV1R'HGXFWLEOHVKDOODSSO\WRWKLVDGGLWLRQDO,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJFRYHUDJH3D\PHQWVPDGH
           E\8QGHUZULWHUVXQGHUWKH,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJFRYHUDJHZLOOQRWEHDSSOLHGWRZDUGDQ\'HGXFWLEOHWKDW
           LVDSSOLFDEOHWRDQ\RWKHUFRYHUDJHDIIRUGHGE\WKLV3ROLF\
            :KHUHWKH,QVXUHGKDVRWKHULQVXUDQFHWKDWFRYHUV,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJ8QGHUZULWHUV¶LQGHPQLW\
            REOLJDWLRQXQGHU6HFWLRQLVOLPLWHGWRUHLPEXUVHPHQWRI,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJWKDW D WKH,QVXUHGKDV
            LQFXUUHGWRVDWLVI\WKHGHGXFWLEOHRIDQ\RWKHULQVXUDQFHLQFOXGLQJEXWQRWOLPLWHGWRDQ\JHQHUDOOLDELOLW\LQVXUDQFHRU E WKH
            ,QVXUHGKDVSDLGLQH[FHVVRIWKHOLPLWDYDLODEOHXQGHUVXFKRWKHUSROLFLHV
6HFWLRQ'(),1,7,216LVDPHQGHGWRDGGWKHIROORZLQJ
 ,97  ³,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJ´VKDOOPHDQWKHH[SHQVHRISUHYHQWLYHLQRFXODWLRQVLQLWLDOVHULHVYDFFLQDWLRQVDQG
            FXUUHQWLQIHFWLRQWHVWLQJLQFXUUHGDVDUHVXOWRI5HVWDXUDQW(YHQWVRU6XSSOLHU(YHQWVSURYLGHGVXFK,QRFXODWLRQV
            9DFFLQDWLRQVDQG7HVWLQJDUHDGPLQLVWHUHGWR
              D   HPSOR\HHVRID&RYHUHG/RFDWLRQDIIHFWHGE\VXFK5HVWDXUDQW(YHQWRU6XSSOLHU(YHQWSURYLGHGWKH3ROLF\¶V
                  DSSRLQWHGFULVLVPDQDJHPHQWFRQVXOWDQWKDVUHFRPPHQGHGWKH,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJDQGRU
              E FXVWRPHUVDQGHPSOR\HHVRID&RYHUHG/RFDWLRQDIIHFWHGE\VXFK5HVWDXUDQW(YHQWRU6XSSOLHU(YHQWSURYLGHGD
                3XEOLF+HDOWK$XWKRULW\KDVUHFRPPHQGHGRUUHTXLUHGWKH,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJEXWRQO\IRUWKH
                H[SRVXUHWLPHSHULRGLGHQWLILHGE\WKH3XEOLF+HDOWK$XWKRULW\
&RS\ULJKW3/,6,QF                                                                                            7153ROLF\)RUP
8051XPEHU%%                                                                                                        ,97
                       Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 15 of 42



6HFWLRQ&21',7,21635(&('(1772/,$%,/7<LVDPHQGHGWRDGGWKHIROORZLQJ
 ,97  ,QDGGLWLRQWRWKHUHTXLUHPHQWVVHWIRUWKLQ6HFWLRQWKURXJKDERYHWKHIROORZLQJDUHFRQGLWLRQVSUHFHGHQWWR
            8QGHUZULWHUV¶OLDELOLW\XQGHU6HFWLRQ
              D   7KH,QVXUHGPXVWILUVWVXEPLWFODLP V WRLWVSULPDU\LQVXUDQFHFDUULHUVDVIROORZV
                   L    ,QWKHHYHQWRIHPSOR\HH,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJWKH,QVXUHGPXVWILUVWWHQGHUWKHFODLPWRLWV
                        ZRUNHUVFRPSHQVDWLRQLQVXUDQFHFDUULHUDQGWKHQPXVWSURYLGHHYLGHQFHWR8QGHUZULWHUVRIERWKWKHFODLPWHQGHU
                        DQGWKHLQVXUDQFHFDUULHU¶VFRYHUDJHGHWHUPLQDWLRQZLWKLQWKLUW\  GD\VRIWKH,QVXUHG¶VUHFHLSWRIWKHFRYHUDJH
                        GHWHUPLQDWLRQ
                   LL ,QWKHHYHQWRIFXVWRPHU,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJWKH,QVXUHGPXVWILUVWWHQGHUWKHFODLPWRLWV
                      JHQHUDOOLDELOLW\LQVXUDQFHFDUULHUDQGWKHQPXVWSURYLGHHYLGHQFHWR8QGHUZULWHUVRIERWKWKHFODLPWHQGHUDQGWKH
                      LQVXUDQFHFDUULHU¶VFRYHUDJHGHWHUPLQDWLRQZLWKLQWKLUW\  GD\VRIWKH,QVXUHG¶VUHFHLSWRIWKHFRYHUDJH
                      GHWHUPLQDWLRQ
              E :LWKLQVL[W\  GD\VRIWKH,QVXUHG¶VUHFHLSWRIDOOELOOLQJVWDWHPHQWVIRU,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJ
                WKH,QVXUHGPXVWVXEPLWWR8QGHUZULWHUVFRSLHVRIVXFKELOOLQJVWDWHPHQWVDQGHYLGHQFHRIWKH,QVXUHG¶VSD\PHQW
              F   ,QWKHHYHQWWKDWWKH,QVXUHGGHVLUHVWRDSSO\WKLVDGGLWLRQDOFRYHUDJHWRDVHOILQVXUHGUHWHQWLRQRUGHGXFWLEOHRIDQRWKHU
                  LQVXUDQFHSROLF\KHOGE\WKH,QVXUHGWKDWDIIRUGVFRYHUDJHIRUWKHFODLPWKH,QVXUHGPXVWZLWKLQWKLUW\  GD\VRIWKH
                  RWKHULQVXUHU¶VDFFHSWDQFHRIWKHFODLPVXSSO\8QGHUZULWHUVZLWKDFRPSOHWHFRS\RIWKHLQVXUDQFHSROLF\FRQWDLQLQJWKH
                  VHOILQVXUHGUHWHQWLRQRUGHGXFWLEOHDWLVVXHDORQJZLWKDFRS\RIWKHLQVXUHU¶VFRYHUDJHGHWHUPLQDWLRQ
6HFWLRQ(;&/86,216LVDPHQGHGWRDGGWKHIROORZLQJ
7KLVLQVXUDQFHGRHVQRWFRYHUDQ\RIWKHIROORZLQJ
 ,97 $VLGHIURPWKHFRVWVRI,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJWKHFRVWRIDQ\RWKHUPHGLFDORURWKHUH[SHQVHRIDQ\NLQG
            UHODWHGWRDQ\HPSOR\HHFXVWRPHURUWKLUGSDUW\VXFKDVEXWQRWOLPLWHGWRRWKHUPHGLFDOWHVWLQJWUHDWPHQWFRXQVHOLQJ
            KRVSLWDOL]DWLRQWKHUDS\ORVVRIHDUQLQJVWUDQVSRUWDWLRQORGJLQJRUKHDOWKLQVXUDQFHGHGXFWLEOHVRUEHQHILWV
 ,97  7KHFRVWRIVHFRQGDU\IROORZXSRU³ERRVWHU´+HSDWLWLV$YDFFLQDWLRQVIRUHLWKHUHPSOR\HHVRUFXVWRPHUV
6HFWLRQ&21',7,216LVDPHQGHGWRDGGWKHIROORZLQJ
 ,97  ,QWKHHYHQWWKDWDQ\RWKHULQVXUDQFHFDUULHURIWKH,QVXUHGDJUHHVWRSD\RUUHLPEXUVHWKHFRVWRI,QRFXODWLRQV9DFFLQDWLRQV
            DQG7HVWLQJDULVLQJRXWRI5HVWDXUDQW(YHQWRU6XSSOLHU(YHQWFRYHUHGXQGHUWKLV3ROLF\FRYHUDJHXQGHU6HFWLRQRQO\
            DSSOLHVWRWKHDPRXQWRIDQ\VHOILQVXUHGUHWHQWLRQRUGHGXFWLEOHKHOGE\WKH,QVXUHGXQGHUVXFKLQVXUDQFHSROLFLHVDQGWR
            ,QRFXODWLRQV9DFFLQDWLRQVDQG7HVWLQJFRVWVLQFXUUHGE\WKH,QVXUHGWKDWH[FHHGWKHSD\PHQWDQGRUUHLPEXUVHPHQW
            REOLJDWLRQVRIDQ\RWKHULQVXUDQFHFDUULHU


$OORWKHUWHUPVFRQGLWLRQVDQGH[FOXVLRQVRIWKLV3ROLF\UHPDLQXQFKDQJHG


                                                                          &RXQWHUVLJQHG
                                                                                             $XWKRUL]HG5HSUHVHQWDWLYH




&RS\ULJKW3/,6,QF                                                                                           7153ROLF\)RUP
8051XPEHU%%                                                                                                 ,97
                Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 16 of 42




                                              PRODUCT RECALL ENDORSEMENT
                                                                        POLICY CERTIFICATE NO.:              TNR 17 8157


This Endorsement changes the Policy – please read it carefully.
In consideration of the premium charged, it is hereby understood and agreed that the Policy is amended to delete and replace
in their entirety the following correspondingly numbered provisions in Section 2 (LIMITS OF INDEMNITY) with the
following for all Covered Locations under the Policy and any Endorsement attached thereto:

2.5     “Total Policy Aggregate Limit of Indemnity” - Underwriters’ maximum liability for all Actual Net Loss,
        Incident Response Expenses, Extortion Payments, Pre-Recall Expenses, Recall Expenses, Customer Recall
        Expenses, Product Rehabilitation, Loss of Gross Profits, Increased Cost of Working and Crisis Management
        Expenses arising from all Incidents affecting all Covered Locations occurring during the Period of Insurance
        shall not exceed the “Total Policy Aggregate Limit of Indemnity” set forth in Section B of the Declarations,
        regardless of the number of Covered Locations insured hereunder or the number of Insureds named in the
        Declarations, and shall be in excess of any Deductible and not reduced by any Deductible.

2.6     “Shared Aggregate Limit of Indemnity” - Notwithstanding the provisions of Sections 2.1 through 2.5 above, if
        Underwriters have issued Policies to other Trade Name Operators, Underwriters’ maximum liability for Actual
        Net Loss, Incident Response Expenses, Extortion Payments, Pre-Recall Expenses, Recall Expenses, Customer
        Recall Expenses, Product Rehabilitation, Loss of Gross Profits, Increased Cost of Working and Crisis
        Management Expenses affecting all business establishments sharing that same trade name (including the Covered
        Locations insured hereunder) shall be limited as set forth in greater detail in any Shared Aggregate Endorsement
        attached hereto.

For purposes of this endorsement only, the following are considered Covered Locations:

        Please See Attached Listing

As to only the Covered Locations listed above in this Endorsement, the Policy is amended as follows:

Section 1. INSURING AGREEMENT is deleted in its entirety and replaced with the following:

1.      (PR) INSURING AGREEMENT

        In consideration of the foregoing and payment of the Premium, Underwriters agree, subject to all the terms,
        conditions, limitations and exclusions set forth herein, to indemnify the Insured for the following, provided that
        such result directly and solely from an Incident that occurs within the Period of Insurance and is reported to
        Underwriters in accordance with Section 7.1 of this Policy, which in no event shall be later than ninety (90) days
        following the termination of the Period of Insurance:

        1.5 (PR) Pre-Recall Expenses, Recall Expenses, Customer Recall Expenses, Product Rehabilitation, Loss of
            Gross Profits and Increased Cost of Working; and

        1.6 (PR) Crisis Management Expenses

Section 2. LIMITS OF INDEMNITY is also amended to add the following:

2.      (PR) LIMITS OF INDEMNITY

        2.9       (PR) “Limit of Indemnity for Product Recall Events” - Underwriters’ maximum liability Pre-
                  Recall Expenses, Recall Expenses, Customer Recall Expenses, Product Rehabilitation, Loss of


        Copyright © PLIS®, Inc. All rights reserved.                                                      TNR Policy Form 02-17
        UMR#: B113517B01324                                                                                            PR 11-17
                Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 17 of 42




                  Gross Profits, Increased Cost of Working and Crisis Management Expenses affecting all Covered
                  Locations insured hereunder shall not exceed the “Limit of Indemnity for Product Recall Events” set
                  forth below herein and shall be in excess of any Deductible and not reduced by any Deductible.

        2.10      (PR) “Limit of Indemnity for Product Rehabilitation” - Underwriters’ maximum liability for
                  Product Rehabilitation affecting all Covered Locations insured hereunder for Product Recall
                  Events shall not exceed the corresponding “Limit of Indemnity for Product Rehabilitation” set forth
                  below, regardless of the number of Insureds named in the Declarations. Any amounts payable under
                  Product Rehabilitation shall be in excess of any Deductible.

        Limit of Indemnity for Product Recall Events:            $   1,000,000         Per Period of Insurance
        Limit of Indemnity for Product Rehabilitation:                           50%   of the Limit of Indemnity for Product Recall Events
        Deductible for Product Recall Events:                    $   10,000            Per Incident

Section 4. DEFINITIONS is amended to delete in their entirety the following provisions: 4.24 “Period of Restoration”

Section 4. DEFINITIONS is also amended to delete and replace the correspondingly numbered provisions in their entirety
with the following:
4.          DEFINITIONS

4.5     (PR)“Accidental Contamination” shall mean:

        (a) an unintentional, inadvertent error other than an error in design or specification made by the Insured; or
        (b) the introduction of an ingredient or component supplied by a third party that is contaminated or unfit for its
                 intended purpose;

        during manufacture, blending, mixing, compounding, packaging, labeling, including the instructions for use, storage
        or distribution of any Insured Products or storage of the Insured Products whilst in the care or custody of the
        Insured, which causes the Insured to have reasonable cause to believe that the use or consumption of such Insured
        Products has led or would lead to bodily injury, sickness, or disease of any person physically manifesting itself
        within 120 days of its consumption or use, or would lead to or has led to physical property damage to tangible
        property owned by a third person other than the Insured Product themselves.


4.9     (PR) “Covered Location” or “Covered Locations” shall mean the Insured’s place or places of business listed on
        this endorsement.

4.13    (PR) “Incident” means a Product Recall Event. All Product Recall Events arising out of the same common
        cause shall be considered one Incident, regardless of the number of involved persons, Public Announcements, or
        Covered Locations, and the Incident shall be deemed to have occurred at the time of the earliest occurrence of the
        Product Recall Event or Public Announcement thereof.

4.18    (PR) “Insured Products” means those products produced at a Covered Location, and listed in the product recall
        application, or new products produced at a Covered Location during the Period of Insurance where the Insured
        has notified Underwriters and Underwriters have accepted in writing, including their ingredients and components,
        and raw materials which are in production, or have been manufactured, produced, processed, prepared, assembled,
        blended, mixed, compounded, packaged, labeled (including instructions for use), stored or distributed by the
        Insured.
        
4.20    (PR) “Malicious Contamination” shall mean the actual or threatened intentional, malicious and illegal alteration or
        adulteration of the Insureds Products whether in conjunction with a Product Extortion Demand or not so as to
        give the Insured or consumers reasonable cause to consider the Insured Products unfit or dangerous for their
        intended use.



        Copyright © PLIS®, Inc. All rights reserved.                                                         TNR Policy Form 02-17
        UMR#: B113517B01324                                                                                               PR 11-17
                Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 18 of 42




Section 4. DEFINITIONS is also amended to add the following:

                  
4.41    (PR) “Product Recall Event” means an occurrence of Accidental Contamination or Malicious Contamination,
        provided the Accidental Contamination or Malicious Contamination resulted from operations at a Covered
        Location.
                  
4.42    (PR) “Gross Income” shall mean the difference between:
                  
        (a) income from sales of the relevant Insured Products that could have been reasonably projected but which has
                been lost solely and directly as a result of the relevant Incident, and
        (b) savings of variable costs which arise as a result of those sales not having been achieved, including without
                limitation cost of sales, cost of raw materials and all other saved costs.

4.42    (PR) “Pre-Recall Expenses” means

        (a) fees and expenses for the crisis management consultant listed in the Declarations in responding to an Incident
            before recall and/or withdrawal is initiated. The deductible will not apply to the crisis management consultant
            listed in the Declarations in responding to an Incident before recall and/or withdrawal is initiated.

        (b) reasonable and necessary cost of chemical analysis and/or physical examination in order to ascertain whether
            the Insured Products have been contaminated and/or to ascertain the potential affect of Malicious Product
            Contamination, Accidental Product Contamination, or Products Extortion.

4.44    (PR) “Recall Expenses” means those reasonable, customary and necessary expenses itemized below which are
        incurred by the Insured and which are devoted exclusively to the purpose of the recall or withdrawal of
        Contaminated Product(s) arising out of an Incident.

        (c) The cost of public relations specialists, radio or television announcements and newspaper advertising, as
                approved by Underwriters;
        (d) Transportation cost in recalling and/or withdrawing Contaminated Products;
        (e) Expense for rent or hire of additional warehouse space;
        (f) Cost of hiring temporary replacement staff at a Covered Location other than regular employees of the Insured,
                as approved by Underwriters;
        (g) Compensation paid to regular employees of the Insured at a Covered Location for overtime;
        (h) Out of pocket expenses incurred by personnel under paragraphs (d) and (e) above, including transportation,
                other than to and from the employees normal place of work;
        (i) Cost incurred by the Insured for physical examination, reworking, disposal or destruction of Contaminated
                Products, including disposal or destruction of packaging material that cannot be reused, and cost incurred
                by the Insured in delivering reworked products to customers or their nominated agents, provided that the
                cost of reworking and delivery does not exceed the cost of replacing the Contaminated Products;
        (j) Cost incurred by the Insured of credits or allowances for reimbursing the value of Contaminated Products, up
                to the amount received by or due to the Insured for such Contaminated Products, which have been or
                will need to be disposed of or destroyed, or
        (k) Cost incurred by the Insured in replacing Contaminated Products which have been or will need to be
                disposed of or destroyed and delivering them to customers or their nominated agents.

                  Provided that where the Insured could reasonably have chosen to pay for either (h) or (i) above,
                  Underwriters shall pay only the lesser amount.

4.45    (PR) “Customer Recall Expenses” means in the event the Contaminated Products become part of or the whole
        of a product manufactured, distributed or handled by a direct customer of the Insured, coverage shall be extended
        also to apply to reimbursement by the Insured of Recall Expenses incurred by such customer and which the
        Insured has had to reimburse or pay. Underwriters liability will, however, be limited to the equivalent Recall


        Copyright © PLIS®, Inc. All rights reserved.                                                     TNR Policy Form 02-17
        UMR#: B113517B01324                                                                                           PR 11-17
                Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 19 of 42




        Expenses that the Insured would have incurred if it had carried out the recall or withdrawal itself.

4.46    “Product Rehabilitation” means sales and marketing expenses, as approved by Underwriters, including, reasonable
        and customary shelf space and slotting fees, up to an amount forming part of, but not exceeding the amount of 25%
        of the applicable Product Recall Sublimits of Indemnity set forth in this endorsement, necessarily incurred by the
        Insured in order to meet legal rehabilitation requirements and/or to reasonably re-establish the sales level and the
        market share of those Insured Products affected by an Incident to the level reasonably projected, taking into
        account the reasonable projections had no Incident occurred and all material changes in the market condition of any
        nature whatsoever, prior to the Incident.

4.47     “Loss of Gross Profits” means loss of Gross Profit, incurred as a result of an actual and ascertainable reduction in
        the Insured’s sales revenue caused solely and directly by an Incident for the period of:

        (a) twelve (12) months, following the discovery of an Incident or

        (b) during which the Insured’s sales revenue remains less than the level that would have been reasonably projected
            had the Incident not occurred.

        Whichever shall be the period first to expire.

4.48    “Gross Profit” shall mean the difference between:

        (a) the Insured’s revenue that would have been reasonably projected, but which has been lost solely and directly as
            a result of an Incident, and

        (b) the variable cost that would have been incurred, but which have been saved as a result of not making those sales
            (including the cost of raw materials, and all other saved costs).

        Underwriters shall determine the amount of any Insured losses taking into account any savings or recoveries or
        offsetting or make-up of losses which have been made or which the Insured could reasonably have been expected to
        make, and the ability of the Insured to resume operations.

4.49    “Increased Cost of Working” means the reasonable and necessary costs itemized below, excess of the ordinary
        cost of conducting business had the Incident not happened, to restore only the Insured’s properties where the
        Incident happened in order to resume operations and which is devoted exclusively to the purpose of reducing the
        loss.

        (a) cleaning and/or repairing of machinery and property;
        (b) additional expense to maintain work force for a period up to six (6) months after the Incident;
        (c) additional expense of subcontracting to a third party during the restoration of the property

4.50    “Contaminated Products” means those Insured Products which have been the subject of an Incident.

4.51    “Product Extortion Demand” means monies or the monetary value of other consideration (net of any recoveries
        subsequently made) paid or delivered under duress away from the Insured’s premises following receipt of a threat
        that the Insured’s Product will be subject to intentional, malicious, and illegal alteration or adulteration unless the
        extortion demand is met.

Section 6. EXCLUSIONS is amended to delete and replace the introductory language with the following, which is then
followed by the existing sections 6.1 through 6.20: “This insurance does not cover any Pre-Recall Expenses, Recall
Expenses, Customer Recall Expenses, Product Rehabilitation, Loss of Gross Profits, Increased Cost of Working or
Crisis Management Expenses directly or indirectly caused by, arising out of, contributed to by, in consequence of, or
resulting from, any of the following:”




        Copyright © PLIS®, Inc. All rights reserved.                                                        TNR Policy Form 02-17
        UMR#: B113517B01324                                                                                              PR 11-17
                Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 20 of 42




Section 6. EXCLUSIONS is amended to include the following:


6.34    Any actual or threatened, intentional, malicious and/or illegal alteration or adulteration of the product of anyone
        other than the Insured.

6.35    Any fraudulent or illegal or criminal act by a director or officer of the Insured, whether acting alone of in collusion
        with others.

6.36    Insured Products which at the time of manufacture, production, processing, preparation, assembly, blending,
        mixing, compounding, packaging, labeling, (including instruction for use) storage, distribution or sale the Insured
        knows or has reasonable ground for believing fail to comply with any national, international, governmental or local
        laws, regulations, codes or standards.

6.37    An Incident not advised to the Underwriters during the policy period or within ninety (90) after the expiration of the
        policy period.

6.38    Any governmental ban of or loss of public confidence in any Insured Product or any material or substance used in
        any Insured Products.

6.39    Malicious Product Contaminations or Products Extortions or Accidental Product Contaminations which are
        part of a series of connected acts or events where the first event or act in the series was first discovered, or of which
        the Insured knew or could reasonably have been expected to know, prior to the Period of Insurance.

6.40    Carcinogenic contamination

6.41    The design by the Insured of any product, including any written specification or formula.

6.42    The failure by a third party to adhere to procedures approved and supplied by the Insured regarding the care,
        maintenance, consumption or use of any Insured Product

6.43    Reports of an actual or alleged Malicious Product Contamination or Accidental Product Contamination of or
        tampering with a competitor product or a similar product not being any of the Insured Product not manufactured,
        processed or distributed by the Insured.


        All other terms, conditions and exclusions of this Policy remain unchanged.


                                                                   Countersigned:
                                                                                        Authorized Representative




        Copyright © PLIS®, Inc. All rights reserved.                                                         TNR Policy Form 02-17
        UMR#: B113517B01324                                                                                               PR 11-17
                Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 21 of 42

                                                PANDEMIC EVENT ENDORSEMENT

                                                                 POLICY CERTIFICATE NO.:             TNR 1 8157

This Endorsement changes the Policy – please read it carefully.

In consideration of the premium charged, it is hereby understood and agreed that, for the purposes of this Endorsement, the Policy
is amended as follows:

The following provisions are added to Section B of the Declarations:

B: Limits of Indemnity and Deductible:
      Limit of Indemnity for Pandemic Events (By Endorsement Only): $250,000                      per Covered Location
                                                                      $500,000                    per Period of Insurance
                                            Deductible (Section 4.7):
                   as respect Pandemic Events(By Endorsement Only): $10,000                       Each and Every Incident

Section 2. LIMITS OF INDEMNITY is amended to delete and replace the following:

2.3        "Limit of Indemnity for Incident Response Expenses" - Underwriters' maximum liability for Incident Response
          Expenses affecting all Covered Locations insured hereunder for Restaurant Events, Supplier Events, and Pandemic
          Events shall not exceed the corresponding "Limit of Indemnity for Incident Response Expenses" set forth in Section B
          of the Declarations, as amended, regardless of the number of Insureds named in the Declarations.

          Incident Response Expenses shall be in excess of any applicable Deductible; except that Crisis Management
          Expenses paid as part of Incident Response Expenses shall not be subject to the Deductible. Any amounts paid
          hereunder with respect to Incident Response Expenses shall reduce the remaining applicable Limits of Indemnity
          payable with respect to Actual Net Loss.

Section 2. LIMITS OF INDEMNITY is amended to include the following:

2.11      "Limit of Indemnity for Pandemic Events" - Underwriters' maximum liability for Actual Net Loss and Incident
          Response Expenses affecting all Covered Location(s) insured hereunder for Pandemic Events shall not exceed the
          Limit of Indemnity set forth in Section B of the Declarations, as amended, per Period of Insurance and shall be in excess
          of the Deductible.

          If any indemnity is owed under Section 2.1 (Restaurant Event), 2.2 (Supplier Event) or 2.13 (Hospitality Event), if
          applicable, for any Incident, no indemnity shall be owed under this Section 2.11 for that same Incident, regardless of the
          number of Pandemic Events, involved and irrespective of whether an Insured sustains any loss, in whole or in part, as a
          result of any Pandemic Event.

Section 4. DEFINITIONS, is amended to include:

4.59      "Pandemic Event" means either:

                (a) the actual presence of an Infected Person within a Covered Location; or,
                (b) the announcement by a Public Health Authority that a specific Covered Location is being closed as a result of
                    an Epidemic declared by the CDC or WHO.

4.58      “Infected Person” means an individual who has been confirmed by a licensed physician to be contagious with a
          Covered Disease during an Epidemic of that Covered Disease.

4.56      “Covered Disease” is limited to the following pathogens, their mutations, or variations:
          Avian Flu                                   Measles                       Severe Acute Respiratory Syndrome-associated
          Bubonic Plague                              Meningococcal                 Coronavirus (SARS-CoV) disease
          Diphtheria                                  Monkpox                       Smallpox
          Ebola                                       Mumps                         Swine Flu
          Hand, Foot and Mouth Disease                Pertussis                     Tuberculosis (TB)
          Human Papillomavirus (HPV)                  Polio                         Varicella (Chickenpox)
          Legionellosis                               Rabies                        Yellow Fever
          Leprosy                                     Rotavirus                     Zika Virus
          Malaria                                     Rubella                       or, as designated by Underwriters


&RS\ULJKW3/,6,QF                                                                                        TNR Policy Form 02-17
805%%                                                                                                             PE 02-17
                Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 22 of 42

4.57        “Epidemic” means an occurrence of a Covered Disease that:

                (a) rapidly and unexpectedly becomes widely distributed and affects or attacks persons simultaneously throughout a
                    geographic location, region, territory, country, continent, or globally as defined by the World Health
                    Organization (“WHO”), or the Center for Disease Control (“CDC”); and

                (b) would impair normal physical function of any part, organ or system (or a combination thereof) of the body that
                    manifests by a characteristic set of signs and symptoms;

4.3         "Affected Covered Location" For Pandemic Event(s), Affected Covered Location shall mean only the specific
           Covered Location where the Pandemic Event occurred and whose Normal Gross Revenues are reduced by at least ten
           percent (10%) for a period in excess of seven (7) consecutive days, due directly and solely to the occurrence of a
           Pandemic Event.

4.13       "Incident" means a Pandemic Event. All Pandemic Events arising out of one or multiple visits by an Infected Person
           or the simultaneous presence of multiple Infected Person(s) within a Covered Location, shall be considered one
           Incident; and, the Incident shall be deemed to have occurred at the time of the earliest occurrence of the Pandemic
           Event.

4.14       “Incident Response Expenses”:
               (g) up to $10,000 for cleaning and sanitization of only the Affected Covered Location(s) per Period of Insurance
                   for Pandemic Event(s).

4.24       "Period of Restoration" for Pandemic Event means a period of twelve (12) months. The period commences on the
           date of the Incident and ends on the earlier of the following dates:

                 (i) the first date that the Gross Revenues derived from the Insured's normal and customary business operations at
                      the Affected Covered Location are within ten percent (10%) of the Normal Gross Revenues for the Affected
                      Covered Location and; thereafter, remain within ten percent (10%) of the Normal Gross Revenues for the
                      Affected Covered Location for the next six (6) consecutive days; or

                 (ii) twelve (12) months from the date of the Incident;

       The Period of Restoration shall not be affected by the expiration of the Period of Insurance.

Section 6. EXCLUSIONS is amended to include:

       This insurance also does not cover any Actual Net Loss, Incident Response Expenses, or Extortion Payments directly or
       indirectly caused by, arising out of, contributed to by, in consequence of, or resulting from, any of the following:

6.43       at a Covered Location, other than the specific Affected Covered Location where the Pandemic Event occurred.

$OORWKHUWHUPVFRQGLWLRQVDQGH[FOXVLRQVRIWKLV3ROLF\UHPDLQXQFKDQJHG




                                                                   Countersigned:
                                                                                     Authorized Representative




&RS\ULJKW3/,6,QF                                                                                        TNR Policy Form 02-17
805%%                                                                                                             PE 02-17
           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 23 of 42



                                          SEVERAL LIABILITY NOTICE
                                                                      POLICY CERTIFICATE NO.:                715 8157

The subscribing insurers’ obligations under contracts of insurance to which they subscribe are several and not joint and are
limited solely to the extent of their individual subscriptions. The subscribing insurers are not responsible for the subscription
of any co-subscribing insurer who for any reason does not satisfy all or part of its obligations.


All other terms and conditions of this policy remain unchanged.



LSW 1001 (Insurance)


                                                                                        Countersigned:
                                                                                                         Authorized Representative




8051XPEHU%%
           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 24 of 42



                                         SERVICE OF SUIT CLAUSE (USA)
                                                                        POLICY CERTIFICATE NO.:                715 8157

This Service of Suit Clause will not be read to conflict with or override the obligations of the parties to arbitrate their disputes
as provided for in any Arbitration provision within this Policy. This Clause is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to such Arbitration provision for resolving disputes arising
out of this contract of insurance (or reinsurance).

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be due hereunder, the
Underwriters hereon, at the request of the Insured (or Reinsured), will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Clause constitutes or should be understood to constitute a waiver of
Underwriters' rights to commence an action in any Court of competent jurisdiction in the United States, to remove an action
to a United States District Court, or to seek a transfer of a case to another Court as permitted by the laws of the United States
or of any State in the United States.

It is further agreed that service of process in such suit may be made upon Mendes and Mount, 750 Seventh Avenue, New
York, New York 10019-6829 and that in any suit instituted against any one of them upon this contract, Underwriters will
abide by the final decision of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit and/or
upon the request of the Insured (or Reinsured) to give a written undertaking to the Insured (or Reinsured) that they will enter
a general appearance upon Underwriters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor,
Underwriters hereon hereby designate the Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as their true and lawful attorney upon whom may be
served any lawful process in any action, suit or proceeding instituted by or on behalf of the Insured (or Reinsured) or any
beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby designate the above-named as the
person to whom the said officer is authorized to mail such process or a true copy thereof.

14/09/2005
LMA5020
Form approved by Lloyd’s Market Association



                                                                                         Countersigned:
                                                                                                          Authorized Representative




8051XPEHU%%
           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 25 of 42



                                            APPLICABLE LAW (U.S.A.)
                                                                     POLICY CERTIFICATE NO.:                715 8157

This Insurance shall be subject to the applicable state law to be determined by the court of competent jurisdiction as
determined by the provisions of the Service of Suit Clause (U.S.A.)


14/09/2005
LMA 5021
Form approved by Lloyd’s Market Association


                                                                                       Countersigned:
                                                                                                        Authorized Representative




8051XPEHU%%
      Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 26 of 42




                                  ,167,787(&<%(5$77$&.(;&/86,21

                                                              32/,&<&(57,),&$7(12 715 8157




 6XEMHFWWRSDUDJUDSKEHORZWKLVLQVXUDQFHVKDOOQRWFRYHUORVVGDPDJHOLDELOLW\RUH[SHQVHGLUHFWO\RU
     LQGLUHFWO\FDXVHGE\RUFRQWULEXWHGWRE\RUDULVLQJIURPWKHXVHRURSHUDWLRQDVDPHDQVIRULQIOLFWLQJKDUPRI
     DQ\FRPSXWHUFRPSXWHUV\VWHPFRPSXWHUVRIWZDUHSURJUDPPDOLFLRXVFRGHFRPSXWHUYLUXVRUSURFHVVRUDQ\
     RWKHUHOHFWURQLFV\VWHP

 :KHQWKLVH[FOXVLRQLVHQGRUVHGRQSROLFLHVFRYHULQJULVNVRIZDUFLYLOZDUUHYROXWLRQUHEHOOLRQLQVXUUHFWLRQ
     RUFLYLOVWULIHDULVLQJWKHUHIURPRUDQ\KRVWLOHDFWE\RUDJDLQVWDEHOOLJHUHQWSRZHURUWHUURULVPRUDQ\SHUVRQ
     DFWLQJIURPDSROLWLFDOPRWLYHSDUDJUDSKVKDOOQRWRSHUDWHWRH[FOXGHORVVHV ZKLFKZRXOGRWKHUZLVHEH
     FRYHUHG DULVLQJIURPWKHXVHRIDQ\FRPSXWHUFRPSXWHUV\VWHPRUFRPSXWHUVRIWZDUHSURJUDPRUDQ\RWKHU
     HOHFWURQLFV\VWHPLQWKHODXQFKDQGRUJXLGDQFHV\VWHPDQGRUILULQJPHFKDQLVPRIDQ\ZHDSRQRUPLVVLOH

 :KHQWKLVH[FOXVLRQLVHQGRUVHGRQSROLFLHVZKLFKDOVRKDYHHQGRUVHG³/RVVRI%XVLQHVV,QFRPHDQG,QFLGHQW
     5HVSRQVH(QGRUVHPHQWIRU7KHIWRI3ULYDWH&XVWRPHUDQG(PSOR\HH'DWD´SDUDJUDSKVKDOOQRWRSHUDWHWR
     H[FOXGHORVVHV ZKLFKZRXOGRWKHUZLVHEHFRYHUHG DULVLQJIURPWKHXVHRIDQ\FRPSXWHUFRPSXWHUV\VWHPRU
     FRPSXWHUVRIWZDUHSURJUDP,I³/RVVRI%XVLQHVV,QFRPHDQG,QFLGHQW5HVSRQVH(QGRUVHPHQWIRU7KHIWRI
     3ULYDWH&XVWRPHUDQG(PSOR\HH'DWD´LVQRWHQGRUVHGSDUDJUDSKVDQGVKDOODSSO\


    
    &/




                                                                             &RXQWHUVLJQHG
                                                                                               $XWKRUL]HG5HSUHVHQWDWLYH




hDZEƵŵďĞƌ͗ϭϭϯϱϭϴϬϭϯϮϰ
            Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 27 of 42



           NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - DIRECT (BROAD)

                                                                       POLICY CERTIFICATE NO.:               715 8157

For attachment to insurances of the following classification in the USA., its Territories and Possessions, Puerto Rico and the
Canal Zone:
      Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Owners or Contractors (including
      Railroad) Protective Liability, Manufacturers and Contractors Liability, Product Liability, Professional and Malpractice
      Liability, Storekeepers Liability, Garage Liability, Automobile Liability (including Massachusetts Motor Vehicle or
      Garage Liability) not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-Liability-
      Direct (Limited) applies.

This policy* does not apply:
I.    Under any Liability Coverage, to injury, sickness, disease, death or destruction:
      a.   with respect to which an insured under the policy is also an insured under a nuclear energy liability policy issued
           by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
           Insurance Association of Canada, or would be an insured under any such policy but for its termination upon
           exhaustion of its limit of liability; or
      b.   resulting from the hazardous properties of nuclear material and with respect to which (1) any person or
           organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any law
           amendatory thereof, or (2) the insured is, or had this policy not been issued would be entitled to indemnity from the
           United States of America, or any agency thereof, under any agreement entered into by the United States of
           America, or any agency thereof, with any person or organization.

II.   Under any Medical Payments Coverage, or under any Supplementary Payments Provision relating to immediate
      medical or surgical relief, to expenses incurred with respect to bodily injury, sickness, disease or death resulting from
      the hazardous properties of nuclear material and arising out of the operation of a nuclear facility by any person or
      organization.

III. Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the hazardous properties
     of nuclear material, if:
      a.   the nuclear material (1) is at any nuclear facility owned by, or operated by or on behalf of, an insured or (2) has
           been discharged or dispersed therefrom;
      b.   the nuclear material is contained in spent fuel or waste at any time possessed, handled, used, processed, stored,
           transported or disposed of by or on behalf of an insured; or
      c.   the injury, sickness, disease, death or destruction arises out of the furnishing by an insured of services, materials,
           parts or equipment in connection with the planning, construction, maintenance, operation or use of any nuclear
           facility, but if such facility is located within the United States of America, its territories or possessions or Canada,
           this exclusion (c) applies only to injury to or destruction of property at such nuclear facility.

IV. As used in this endorsement:
    "hazardous properties" include radioactive, toxic or explosive properties; "nuclear material" means sources material,
    special nuclear material or byproduct material; "source material", "special nuclear material: and "byproduct material"
    have the meanings given them in the Atomic Energy Act 1954 or in any law amendatory thereof; "spent fuel" means
    any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a nuclear reactor;
    "waste" means any waste material (1) containing byproduct material and (2) resulting from the operation by any person
    or organization if any nuclear material and (2) resulting from the operation by any person or organization if any nuclear
    facility included within the definition of nuclear facility under paragraph (a) or (b) thereof; "nuclear facility" means:

      a.   any nuclear reactor;
      b.   any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2) processing
           or utilizing spent fuel, or (3) handling, processing or packaging waste;


8051XPEHU%%
           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 28 of 42




     c.   any equipment or device used for the processing, fabricating or alloying of special nuclear material if at any time
          the total amount of such material in the custody of the insured at the premises where such equipment or device is
          located consists of or contains more than 25 grams of plutonium or uranium 233 or any combination thereof, or
          more than 250 grams or uranium 235;
     d.   any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste, and
          includes the site on which any of the foregoing is located, all operations conducted on such site and all premises
          used for such operations; "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a
          self-supporting chain reaction or to contain a critical mass of fissionable material. With respect to injury to or
          destruction of property, the word "injury" or "destruction" includes all forms of radioactive contamination of
          property. It is understood and agreed that, except as specifically provided in the foregoing to the contrary, this
          clause is subject to the terms, exclusions, conditions and limitations of the Policy to which it is attached.

*NOTE: As respects policies which afford liability coverage and other forms of coverage in addition, the words underlined
should be amended to designate the liability coverage to which this clause is to apply.

N.M.A. 1256



                                                                                      Countersigned:
                                                                                                       Authorized Representative




8051XPEHU%%
           Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 29 of 42



             NEW SHORT RATE CANCELLATION TABLE ENDORSEMENT (U.S.A.)
                                                                    POLICY CERTIFICATE NO.:             715 8157

Notwithstanding anything to the contrary contained herein and in consideration of the premium for which this Insurance is
written it is agreed that in the event of cancellation thereof by the Insured the Earned Premium shall be computed as follows:

                                        SHORT RATE CANCELLATION TABLE
A.       For insurances written for one year:
               Days Insurance in          Percent of One   Days Insurance in                    Percent of One
                     Force                Year Premium           Force                          Year Premium
                                    1 5                               154-156                 53
                                    2 6                               157-160                 54
                                  3-4 7                               161-164                 55
                                  5-6 8                               165-167                 56
                                  7-8 9                               168-171                 57
                                9-10 10                               172-175                 58
                               11-12 11                               176-178                 59
                               13-14 12                    179-182 (6 Months)                 60
                               15-16 13                               183-187                 61
                               17-18 14                               188-191                 62
                               19-20 15                               192-196                 63
                               21-22 16                               197-200                 64
                               23-25 17                               201-205                 65
                               26-29 18                               206-209                 66
                    30-32 (1 Month) 19                     210-214 (7 Months)                 67
                               33-36 20                               215-218                 68
                               37-40 21                               219-223                 69
                               41-43 22                               224-228                 70
                               44-47 23                               229-232                 71
                               48-51 24                               233-237                 72
                               52-54 25                               238-241                 73
                               55-58 26                    242-246 (8 Months)                 74
                   59-62 (2 Months) 27                                247-250                 75
                               63-65 28                               251-255                 76
                               66-69 29                               256-260                 77
                               70-73 30                               261-264                 78
                               74-76 31                               265-269                 79
                               77-80 32                    270-273 (9 Months)                 80
                               81-83 33                               247-278                 81
                               84-87 34                               279-282                 82
                   88-91 (3 Months) 35                                283-287                 83
                               92-94 36                               288-291                 84
                               95-98 37                               292-296                 85
                              99-102 38                               297-301                 86
                            103-105 39                    302-305 (10 Months)                 87
                            106-109 40                                306-310                 88
                            110-113 41                                311-314                 89
                            114-116 42                                315-319                 90
                            117-120 43                                320-323                 91
                 121-124 (4 Months) 44                                324-328                 92
                            125-127 45                                329-332                 93
                            128-131 46                    333-337 (11 Months)                 94
                            132-135 47                                338-342                 95
                            136-138 48                                343-346                 96
                            139-142 49                                347-351                 97
                            143-146 50                                352-355                 98
8051XPEHU%%
             Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 30 of 42



                           147-149      51                                        356-360      99
                150-153 (5 Months)      52                            361-365 (12 Months)      100



B.      For Insurances written for more or less than one year:

        1.       If insurance has been in force for 12 months or less, apply the standard short rate table for annual
                 insurances to the full annual premium determined as for an insurance written for a term of one year.

        2.       If insurance has been in force for more than 12 months:

                 (a)        Determine full annual premium as for an insurance written for a term of one year.

                 (b)        Deduct such premium for the full insurance premium, and on the remainder calculate the pro rata
                            Earned Premium on the basis of the ratio of the length of time beyond one year the insurance has
                            been in force to the length of time beyond one year for which the insurance was originally written.

                 (c)        Add premium produced in accordance with items (a) and (b) to obtain Earned Premium during full
                            period insurance has been in force.


$OORWKHUWHUPVFRQGLWLRQVDQGH[FOXVLRQVRIWKLV3ROLF\UHPDLQXQFKDQJHG



NMA45


                                                                                      Countersigned:
                                                                                                       Authorized Representative




8051XPEHU%%
               Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 31 of 42


                        U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED
                                       NOT PURCHASED CLAUSE

                                              TERRORISM EXCLUSION ENDORSEMENT

                                                                                  POLICY CERTIFICATE NO.:                   TNR 1 8157

  This
This    Clause
     Clause      is issued
            is issued       in accordance
                       in accordance        with
                                     with the     theand
                                              terms   terms and conditions
                                                         conditions           ofTerrorism
                                                                    of the "U.S. the "U.S.Risk
                                                                                           Terrorism  Risk
                                                                                               Insurance ActInsurance
                                                                                                             of 2002" asAct of 2002"
                                                                                                                         amended  as as
  amendedinasthe
summarized       summarized     in the disclosure notice.
                    disclosure notice.

It isIthereby
        is hereby  noted
               noted       thatUnderwriters
                     that the   the Underwriters  haveavailable
                                            have made   made available
                                                                coverage coverage   forlosses”
                                                                         for “insured    “insured  losses”
                                                                                               directly      directly
                                                                                                        resulting fromresulting
                                                                                                                       an "act offrom   an "act
                                                                                                                                  terrorism" as of
defined    in the "U.S.
    terrorism"          Terrorism
                  as defined       Risk
                               in the   Insurance
                                      "U.S.       Act ofRisk
                                             Terrorism   2002", as amended
                                                             Insurance  Act(“TRIA”)
                                                                             of 2002",andasthe Insured (“TRIA”)
                                                                                            amended     has declined  or not
                                                                                                                    and  the confirmed
                                                                                                                             Insured hasto declined
purchase
    or not this  coverage.to purchase this coverage.
             confirmed

Notwithstanding
   Notwithstandingany provision  to the contrary
                       any provision             within this
                                        to the contrary      insurance
                                                         within        or any endorsement
                                                                 this insurance              thereto it is agreed
                                                                                  or any endorsement        theretothat this
                                                                                                                     it is   insurance
                                                                                                                           agreed  thattherefore
                                                                                                                                        this insurance
affords no coverage  for losses, damage,  cost or expense  of whatsoever  nature, directly or indirectly  resulting from
   therefore affords no coverage for losses, damage, cost or expense of whatsoever nature, directly or indirectly resultingor in connection withfrom
any "act of terrorism" as defined in TRIA regardless of any other cause or event contributing concurrently or in any other sequence to the
   or in connection with any "act of terrorism" as defined in TRIA regardless of any other cause or event contributing
loss;
  concurrently or in any other sequence to the loss;
For the purpose of this endorsement an act of terrorism means an act, including but not limited to:-
  For the purpose of this endorsement an act of terrorism means an act, including but not limited to:-
the use of force or violence and/or the threat thereof, the actual, threatened, feared or perceived use of any biological, chemical, radioactive
   the useagent,
or nuclear  of force  or violence
                  material, device and/or   the of
                                   or weapon,   threat thereof,orthe
                                                   any person         actual,
                                                                  group(s)  of threatened,   feared
                                                                               persons, whether      or perceived
                                                                                                  acting alone or onuse of any
                                                                                                                     behalf of orbiological,
                                                                                                                                  in connection
   chemical,   radioactive  or  nuclear  agent,  material,  device   or weapon,    of any person    or group(s)  of  persons,
with any organization(s) or government(s), committed for political, religious, ideological or similar purposes including the  whether     acting
                                                                                                                                   intention to
   alone or
influence anyongovernment
                 behalf of or  in connection
                            and/or              with any
                                   to put the public,      organization(s)
                                                      or any                 or government(s),
                                                             section of the public, in fear.        committed for political, religious,
  ideological or similar purposes including the intention to influence any government and/or to put the public, or any section of
  theendorsement
This   public, in fear.
                  also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting from or in
connection with any action taken in controlling, preventing, suppressing or in any way relating to the above.
  This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting
    from
If the   or in connection
       Underwriters         with
                    allege that byany action
                                  reason      taken
                                         of this     in controlling,
                                                 exclusion,           preventing,
                                                            any loss, damage,      suppressing
                                                                              cost or            or in
                                                                                      expense is not   any way
                                                                                                     covered     relating
                                                                                                             by this       to the
                                                                                                                     insurance  theabove.
                                                                                                                                    burden of
proving the contrary shall be upon the Insured.
  If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by this insurance
  theexclusion
This   burden shall
               of proving  thewhen
                    not apply  contrary shall be Products
                                   the Insured's upon the or
                                                          Insured.
                                                             a Covered Location are the sole, direct target of the individual or group
described.
  This exclusion shall not apply when the Insured’s Products or a Covered Location are the sole, direct target of the
In the event any
   individual  orportion
                  group of this endorsement is found to be invalid or unenforceable, the remainder shall remain in full force and effect.
                         described.

AllIn
    other
      the terms,
          event conditions,
                 any portioninsured
                                of thiscoverage and exclusions
                                         endorsement   is foundoftothis
                                                                     be Insurance
                                                                         invalid orincluding applicable
                                                                                     unenforceable,  thelimits and deductibles
                                                                                                          remainder            remain
                                                                                                                      shall remain  in full force
unchanged   and apply in full force and effect to the coverage provided by this Insurance.
   and effect.

LMA5219    (asterms,
   All other   amended)
                     conditions, insured coverage and exclusions of this Insurance including applicable limits and deductibles
12 remain
   January unchanged
           2015        and apply in full force and effect to the coverage provided by this Insurance.

  LMA5092 (as amended)
  21/12/2007
  Form approved by Lloyd’s Market Association



                                                                                                      Countersigned:
                                                                                                                        Authorized Representative




   8051XPEHU%%
        Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 32 of 42




                                SANCTION LIMITATION AND EXCLUSION CLAUSE



      No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
      provide any benefit hereunder to the extent that the provision of such cover, payment of such claim or
      provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction under
      United Nations resolutions or the trade or economic sanctions, laws or regulations of the European Union,
      United Kingdom or United States of America.

      15/09/10

      LMA3100




8051XPEHU%%
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 33 of 42




                                TRADE NAME RESTORATION LOSS OF BUSINESS INCOME
                                       AND INCIDENT RESPONSE INSURANCE
                                            FOR FOOD BORNE ILLNESS

It is agreed by the Insured and Underwriters that the attached Declarations, Application and any material submitted therewith, and
Endorsements are made a part of this insurance, constitute the basis of this Policy, and that the Insured warrants that the statements
contained in the Application Form are true and complete. PLIS, Inc. is not an Insurer and does not provide this insurance.

1.   INSURING AGREEMENT

     In consideration of the foregoing and payment of the Premium, Underwriters agree, subject to all the terms, conditions,
     limitations and exclusions set forth herein, to indemnify the Insured for the following, provided that such result directly and
     solely from an Incident that occurs within the Period of Insurance and is reported to Underwriters in accordance with Section
     7.1 of this Policy, which in no event shall be later than ninety (90) days following the termination of the Period of Insurance:

     1.1 Actual Net Loss in excess of any Deductible sustained by the Insured at each Affected Covered Location during a Period
         of Restoration;

     1.2 Incident Response Expenses in excess of any Deductible, except as to Crisis Management Expenses, incurred by the
         Insured during the Period of Restoration but only when working in cooperation with the designated crisis management
         consultant listed in Section E of the Declarations; and

     1.3 Extortion Payments incurred by the Insured during the Period of Restoration but only when working in cooperation with
         the designated crisis management consultant listed in Section E of the Declarations.

2.   LIMITS OF INDEMNITY

     2.1 “Limit of Indemnity for Restaurant Events” - Underwriters’ maximum liability for Actual Net Loss and Incident
         Response Expenses affecting all Covered Locations insured hereunder for Restaurant Events shall not exceed the “Limit
         of Indemnity for Restaurant Events” set forth in Section B of the Declarations and shall be in excess of any Deductible. An
         Insured may only recover under this Section 2.1 for an Incident that does not include any Supplier Events.
         See DEFINITIONS (Section 4) below.

     2.2 “Limit of Indemnity for Supplier Events” - Underwriters’ maximum liability for Actual Net Loss and Incident Response
         Expenses affecting all Covered Locations insured hereunder for Supplier Events shall not exceed the “Limit of Indemnity
         for Supplier Events” set forth in Section B of the Declarations and shall be in excess of any Deductible. If any indemnity is
         owed under this Section 2.2 for any Incident, no indemnity shall be owed under Section 2.1 above for that same Incident,
         regardless of the number of Restaurant Events or Supplier Events involved and irrespective of whether an Insured
         sustains any loss, in whole or in part, as a result of any Restaurant Event.

     2.3 “Limit of Indemnity for Incident Response Expenses” - Underwriters’ maximum liability for Incident Response
         Expenses affecting all Covered Locations insured hereunder for Restaurant Events and Supplier Events shall not exceed
         the corresponding “Limit of Indemnity for Incident Response Expenses” set forth in Section B of the Declarations,
         regardless of the number of Insureds named in the Declarations. Incident Response Expenses shall be in excess of any
         Deductible, except that Crisis Management Expenses paid as part of Incident Response Expenses shall not be subject to
         the Deductible. Any amounts paid hereunder with respect to Incident Response Expenses shall reduce the remaining
         applicable Limits of Indemnity payable with respect to Actual Net Loss.

     2.4 “Limit of Indemnity for Extortion Payments” – Underwriters’ maximum liability for Extortion Payments during the
         Period of Insurance shall not exceed the “Limit of Indemnity for Extortion Payment” set forth in Section B of the
         Declarations.

     2.5 “Total Policy Aggregate Limit of Indemnity” - Underwriters’ maximum liability for all Actual Net Loss, Incident
         Response Expenses, and Extortion Payments arising from all Incidents affecting all Covered Locations occurring during
         the Period of Insurance shall not exceed the “Total Policy Aggregate Limit of Indemnity” set forth in Section B of the
         Declarations, regardless of the number of Covered Locations insured hereunder or the number of Insureds named in the
         Declarations, and shall be in excess of any Deductible and not reduced by any Deductible.



© Copyright PLIS®, Inc.                                                                            TNR Policy Form 02-17
                                                                 2 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 34 of 42



     2.6 “Shared Aggregate Limit of Indemnity” - Notwithstanding the provisions of Sections 2.1 through 2.5 above, if
         Underwriters have issued Policies to other Trade Name Operators, Underwriters’ maximum liability for Actual Net Loss,
         Incident Response Expenses, or Extortion Payments affecting all business establishments sharing that same trade name
         (including the Covered Locations insured hereunder) shall be limited as set forth in greater detail in any Shared Aggregate
         Endorsement attached hereto.

3.   LOSS ADJUSTMENT

     3.1 Underwriters shall be under no obligation to pay any Actual Net Loss, Incident Response Expenses, or Extortion
         Payments until the Insured has submitted a complete Loss Submission and Underwriters have had a reasonable opportunity
         to investigate the cause(s) of any Incident, allowing necessary time to receive and review of any report(s) from any Public
         Health Authority.

     3.2 The premium and any expenses incurred in the formulation of a claim hereunder shall not be recoverable items as Actual Net
         Loss, Incident Response Expenses, or Extortion Payments under this insurance.

     3.3 In the event the Insured receives or enters into an agreement to receive any make up of loss, salvage, settlement, recoveries,
         payments, credits, or other financial benefits in compensation for any loss covered under this Policy from any person or
         entity other than Underwriters, the amount of Actual Net Loss, Incident Response Expenses, or Extortion Payment will
         be reduced by the amount of any such make up of loss, salvage, settlement, recoveries, payments, credits, or other financial
         benefits, regardless of whether any such amounts have been paid to or received by the Insured at the time of payment by
         Underwriters. Nothing in this Section 3.3 shall serve to void Underwriters’ rights or the Insured’s obligations under the
         subrogation provision in Section 8.7.

     3.4 Actual Net Loss for each Affected Covered Location shall be calculated in accordance with the following formula:
                                             [(A – B) x C] + D
         where A          =       The Insured’s Normal Gross Revenue
                 B        =       The Insured’s Affected Gross Revenue
                 C        =       The Insured’s Normal Operating Margin
                 D        =       The Insured’s Recoverable Necessary Costs of Sales

     3.5 Underwriters will reduce the amount of the Insured’s Actual Net Loss to the extent the Insured’s normal and customary
         business operations can be resumed, in whole or in part, at the Affected Covered Locations or elsewhere, and the Insured
         either fails to resume or delays the resumption of such operations. If this happens, Underwriters will indemnify the Insured
         hereunder based on the length of time it would have taken to resume such operations had the Insured exercised reasonable
         due diligence.

     3.6 Incident Response Expenses shall be calculated separately from Actual Net Loss as defined in Section 4.13.

     3.7 Following an Incident involving a Restaurant Event or Supplier Event, Underwriters may, at their sole discretion, agree to
         make interim payments of Actual Net Loss and Incident Response Expenses in excess of the Deductible. Such interim
         payments shall be without prejudice to any coverage position taken by Underwriters.

4.   DEFINITIONS

     Wherever used herein, the following terms shall have the meanings set forth below

     4.1 “Accidental Contamination” means an error in the production or preparation of the Insured’s Products, or of ingredients
         used in the production or preparation of the Insured’s Products which if consumed or used as intended, could lead to or has
         led to bodily injury, sickness, disease or death of any person(s) which has or would physically manifest itself by way of clear,
         obvious or visible symptoms within 365 days of use or consumption.

     4.2 “Actual Net Loss” means the loss for each Affected Covered Location calculated in accordance with Section 3.4.

     4.3 “Affected Covered Location” means a Covered Location whose Normal Gross Revenues are reduced due directly and
         solely to the occurrence of an Incident.

     4.4 “Affected Gross Revenues” means the Gross Revenues actually earned by the Insured at an Affected Covered Location
         during the Period of Restoration.


© Copyright PLIS®, Inc.                                                                             TNR Policy Form 02-17
                                                                  3 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 35 of 42




     4.5 “Covered Location” or “Covered Locations” means the place or places of business of the Insured described on the
         Covered Location Endorsement hereto as well as new places of business, operating under the same Trade Name(s) as listed
         in Section A of the Declarations, opened or acquired by the Insured during the Period of Insurance.

     4.6 “Crisis Management Expenses” means the reasonable and necessary fees and expenses of the crisis management consultant
         listed in Section E of the Declarations following an Incident. The fact that the dedicated crisis management consultant
         provides assistance does not constitute acceptance by Underwriters that a claim or any loss is covered under this Policy.

     4.7 “Deductible” means the amount that the Insured shall bear uninsured for each and every Incident as set forth in Section B
         of the Declarations or any applicable Endorsements.

     4.8 “Extortion Expenses” means expenses paid by the Insured as a direct result of an Extortion Threat, including:
             (a) the amount paid by the Insured as a reward to an Informant for information that mitigates an Extortion Threat or
                 results in a recovery of all or any portion of Extortion Payments, other than Extortion Expenses,
             (b) interest paid or to be paid on any loan from a financial institution to the Insured for the purpose of paying an
                 Extortion Payment;
             (c) cost of travel and accommodation incurred by or on behalf of the Insured while attempting to negotiate an
                 Extortion Threat;
             (d) medical services and hospitalization cost incurred by any person directly involved in the handling or negotiating of
                 an Extortion Payment and paid by the Insured as a direct result of an Extortion Threat within 36 months
                 following the last credible Extortion Threat discovered during the Period of Insurance including, but not limited
                 to, any costs for treatment by a neurologist or psychiatrist, costs for cosmetic surgery and the additional expenses
                 related to treatment, as approved by underwriters;
             (e) fees and expenses of an independent forensic analyst engaged by the Insured to determine whether Malicious
                 Contamination has occurred;
             (f) fees and expenses of a qualified interpreter to assist the Insured relating to an Extortion Threat;
             (g) increased cost of security, including hiring of security guards, armored vehicles, and overtime pay for existing
                 security staff for a period of up to 120 days, provided that the designated Crisis Management company as stated in
                 the Declarations has specifically recommended such additional security measures; and
             (h) any additional expenses recommended by the designated Crisis Management company as stated in the
                 Declarations and approved by Underwriters.

     4.9 “Extortion Payment” means Extortion Expenses and monies or the monetary value of other consideration (net of any
         recoveries subsequently made) paid or delivered by the insured, under duress, to a third party, following receipt of an
         Extortion Threat.

     4.10“Extortion Threat” means a threat made by a third party against the Insured to commit a Malicious Contamination unless
         the third party’s demand for money or other consideration is met.

     4.11 “Food Borne Illness” means the occurrence of two or more people experiencing similar physical symptoms of bodily
         injury, sickness, disease or death, resulting from the ingestion of the Insured’s Products.

     4.12 “Gross Revenues” means the gross revenues derived from business operations carried on by the Insured at a Covered
         Location, as more fully itemized in the Application and as determined by U.S. Generally Accepted Accounting Principles.

     4.13 “Incident” means a Restaurant Event, Supplier Event, or Extortion Threat. All Restaurant Events, Supplier Events,
         or Extortion Threats arising out of the same common cause shall be considered one Incident, regardless of the number of
         involved persons, Public Announcements, or Covered Locations, and the Incident shall be deemed to have occurred at the
         time of the earliest occurrence of the Restaurant Event, Supplier Event, Public Announcement thereof, or Extortion
         Threat. In the event either a Restaurant Event or Extortion Threat or both is considered one Incident with a Supplier
         Event under this provision, the combined Incident shall be considered solely as a Supplier Event.

     4.14 “Incident Response Expenses” means the following reasonable and necessary expenses incurred by the Insured after the
         occurrence of an Incident, that are additional to those usual and customary expenses that would have been incurred in the
         absence of the Incident, exclusively for the purpose of preventing, mitigating or minimizing a loss covered by this insurance:

          (a) the cost of public relations specialists, radio or television announcements and newspaper advertising, as approved in
              writing in advance by Underwriters;


© Copyright PLIS®, Inc.                                                                            TNR Policy Form 02-17
                                                                 4 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 36 of 42



          (b) the cost of hiring temporary replacement staff at a Covered Location other than regular employees of the Insured. This
              cost does not include fees or expenses incurred for services of professionals such as attorneys, doctors, accountants, and
              similar professionals;
          (c) compensation paid to regular employees of the Insured for overtime;
          (d) Crisis Management Expenses;
          (e) Product Recall Expenses; and
          (f) similar, directly-related mitigation expenses as approved in writing in advance by Underwriters.

     4.15“Informant” means any person, other than the Insured or other member of the Insured’s Management, providing material
         information not otherwise obtainable in return for a reward offered by the Insured in connection with an Extortion Threat.

     4.16“Insured” or “Insureds” means the entity or entities designated as the Insured(s) in Section A of the Declarations.

     4.17“Insured’s Management” means the Insured’s past or present Chairman, Chief Executive Officer, Managing Director, any
         executive or non-executive Director of the Insured and any person who holds or has held an equivalent position or who has
         or had authority to make decisions about the operation or management of the Insured’s business on behalf of the Insured,
         including any legal compliance, risk management, internal audit, risk management, or insurance department or division.

     4.18“Insured’s Products” means those food and drink products furnished at any Covered Location or Trade Name Location in
         the regular course of business at such location.

     4.19 “Loss Submission” means a statement of Actual Net Loss and Incident Response Expenses prepared by the Insured, with
         all relevant supporting, verifying and backup documentation required to substantiate any claimed Actual Net Loss, Incident
         Response Expenses, or Extortion Payment as further set out in Section 7.3.

     4.20 “Malicious Contamination” means an intentional, malicious and illegal alteration or adulteration of the Insured’s
         Products, or of ingredients used in the production or preparation of the Insured’s Products, that is likely to give the
         Insured and/or the public reasonable cause to believe that such products have been rendered unfit or dangerous for the use
         for which they were intended by the Insured.

     4.21 “Normal Gross Revenues” means Gross Revenues the Insured can satisfactorily prove would have been generated from
         its normal and customary business operations at an Affected Covered Location in the absence of an Incident. Normal
         Gross Revenues shall be determined by Underwriters based on an analysis of the Gross Revenues derived from the
         Insured’s normal and customary business operations at the Covered Location during the corresponding period in the year
         prior to the Incident (the prior year Gross Revenues being adjusted, however, to allow for all material trends, variations or
         changes in market conditions of any nature whatsoever which would have affected Gross Revenues of the Insured even in
         the absence of an Incident).

     4.22 “Normal Operating Margin” means the percentage of Insured’s Normal Gross Revenues remaining after subtracting
         variable costs of sales from the corresponding period in the year prior to the Incident, which include without limitation, costs
         of food, beverages, paper, labor (including payroll taxes), credit card fees, and other costs which fluctuate with sales, but
         before taxes and other indirect fixed or semi-fixed costs from the corresponding period in the year prior to the Incident,
         which include without limitation rent, utilities, management or executive compensation, bonuses and interest.

     4.23 “Period of Insurance” means the period of insurance coverage set forth in Section A of the Declarations.

     4.24 “Period of Restoration” means the period that commences on the date of the Incident and ends on the earlier of the
         following dates:
         (a) the first date that the Gross Revenues derived from the Insured’s normal and customary business operations at each
              Affected Covered Location return to the Normal Gross Revenues for such Affected Covered Location and thereafter
              remain at or above the Normal Gross Revenues for such Affected Covered Location for the next six (6) consecutive
              days; or
         (b) the last date of the period of time set forth in Section C of the Declarations from the date of the Incident.

          The Period of Restoration shall not be affected by the expiration of the Period of Insurance.

     4.25 “Product Recall Expenses” means costs incurred by the Insured in removing actual or suspected contaminated food
         products from a Covered Location.



© Copyright PLIS®, Inc.                                                                             TNR Policy Form 02-17
                                                                  5 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 37 of 42



     4.26 “Public Announcement” an announcement, publication or broadcast in any media (including but not limited to radio,
         television, internet, social media, newspapers and magazines) or a Public Health Authority. .

     4.27 “Public Health Authority” means any governmental authority having jurisdiction over the Insured’s operations relating to
         health and hygiene standards for the protection of the public.

     4.28 “Recoverable Necessary Costs of Sales” means those reasonable and necessary variable costs, incurred by the Insured to
         generate Affected Gross Revenues, that (a) are in excess of the Insured’s normal variable costs of production, derived from
         the calculation of the Insured’s Normal Operating Margin, and (b) could not have been reasonably reduced or eliminated
         because, as agreed between Underwriters and the Insured, the expenses were necessary to maintain the Insured’s normal
         and customarily means of operating each Affected Covered Location and reducing or eliminating the costs would cause the
         Insured undue hardship. Recoverable Necessary Costs of Sales shall never include any Incident Response Expenses.

     4.29“Restaurant Event” means either
         (a) an occurrence of or
         (b) Public Announcement of an actual, suspected or alleged:

          Food Borne Illness, Accidental Contamination, or Malicious Contamination, provided the Food Borne Illness,
          Accidental Contamination, or Malicious Contamination resulted from operations at a Covered Location or at a Trade
          Name Location and did not result from, directly or indirectly, in whole or in part, a Supplier Event.

     4.30 “Supplier” means any person or entity who delivers, distributes, ships, transports, furnishes, provides, processes, possesses,
         stores, prepares, packages, creates, manufactures, grows, harvests, sorts, washes, or labels any items or services that are used,
         have been used, or may be used at any Covered Location or any Trade Name Location or that are used, have been used, or
         may be used in the delivery, distribution, shipping, transporting, furnishing, providing, processing, possessing, storing,
         preparation, packaging, creating, manufacturing, growing, harvesting, sorting, washing, or labeling of any items or services
         that are used, have been used, or may be used at any Covered Location or any Trade Name Location. Any such items and
         services include, but are not limited to, the Insured’s Products, any products provided or served at any Trade Name
         Location, any ingredients or commodities used in the creation, production, processing, growing, or preparation of the
         Insured’s Products, products provided or served at any Trade Name Location or any component parts thereof.

          Supplier specifically includes all persons or entities in the chain of supply, downstream or upstream, used by any Trade
          Name Location.

          Unless modified by an endorsement attached hereto, an Insured or Trade Name Operator operating as a commissary,
          distribution center, or warehouse/storage facility for multiple restaurant locations is considered a Supplier. Supplier does
          not include any other Insured or Trade Name Operator.

     4.31 “Supplier Event” means either
         (a) an occurrence of or
         (b) Public Announcement of an actual, suspected or alleged:

          Food Borne Illness, Accidental Contamination, or Malicious Contamination provided the Food Borne Illness,
          Accidental Contamination, or Malicious Contamination directly or indirectly was caused by, arose out of, was contributed
          to by, was in consequence of, or resulted from, in whole or in part, any act, error, or omission of any Supplier.

          Any occurrence or Public Announcement of an actual, suspected, or alleged Food Borne Illness, Accidental
          Contamination, or Malicious Contamination is a Supplier Event if one of the following conditions is met:
          (a) any Public Health Authority determines the Food Borne Illness, Accidental Contamination, or Malicious
              Contamination was more likely than not caused by, contributed to by, in consequence of, resulting from, or arose out
              of, in whole or in part, any item or service of any Supplier; or
          (b) any Public Announcement references or suggests, directly or indirectly, that a suspected or alleged Food Borne Illness,
              Accidental Contamination, or Malicious Contamination was caused by, contributed to by, in consequence of,
              resulting from, or arose out of, in whole or in part, any item or service of a Supplier and there was no actual Food
              Borne Illness, Accidental Contamination, or Malicious Contamination.

     4.32 “Trade Name Location” means any place of business, other than a Covered Location, of any establishment having the
         same trade name(s) as any trade name(s) set forth in Section A of the Declarations.



© Copyright PLIS®, Inc.                                                                             TNR Policy Form 02-17
                                                                  6 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 38 of 42



     4.33 “Trade Name Operator” means any person or entity, other than an Insured, who operates a business establishment having
         the same trade name(s) as any trade name(s) set forth in Section A of the Declarations.

5.   CONDITIONS PRECEDENT TO LIABILITY

     It is a condition precedent to Underwriters’ liability under this Insurance that the Insured has:

     5.1 truthfully declared all material facts likely to influence a reasonable Underwriter in determining (a) whether or not to accept
         the risk, (b) the premium, and (c) the conditions, exclusions and limitations of this insurance; and the Insured has diligently
         made all necessary inquiries to establish these facts;

     5.2 no knowledge at inception of the Period of Insurance of any undisclosed matter, fact or circumstance, actual or threatened,
         that increases or could increase the possibility of a loss under this insurance;

     5.3 paid the premium due in accordance with the conditions of the quotation included in the Application and/or in the ensuing
         quotation;

     5.4 declared that all information contained in the written Application or in documents supplied in support of such Application in
         all respects is full, true and complete. Further, the Insured agrees that all such information is material and forms the basis of
         this insurance;

     5.5 advised Underwriters of any changes in the information described in this Section 5, which took place prior to the inception of
         the Period of Insurance;

     5.6 in the event of an Incident, sought the immediate assistance of and has cooperated with the appointed crisis management
         consultant as defined in Section E of the Declarations; and

     5.7 in the event of an Incident, complied with all applicable conditions and obligations set forth in Sections 3 and 7 of this
         Policy.

6.   EXCLUSIONS

     This insurance does not cover any Actual Net Loss, Incident Response Expenses, or Extortion Payments directly or indirectly
     caused by, arising out of, contributed to by, in consequence of, or resulting from, any of the following:

     6.1 any cause or reason other than as a direct and sole result of an Incident;

     6.2 actual or threatened war, invasion, acts of foreign enemies, hostilities, insurrection, (whether war be declared or not), civil
         war, rebellion, revolution, military or usurped power, confiscation, nationalization, requisition or destruction of or damage to
         property by or under the order of any government or public or local authority;

     6.3 civil commotion assuming the proportions of or amounting to a popular uprising or riot, martial law or the act of any lawfully
         constituted authority in the furtherance of maintaining public order;

     6.4 seizure or destruction under quarantine or customs regulations, confiscation, nationalization or requisition or destruction of or
         damage to property, by or under the order of any government or public or local authority, or the handling of contraband or the
         engaging in illicit trade or transportation;

     6.5 nuclear radiation or contamination, including but not limited to the following:
         (a) ionizing radiation or contamination by radioactivity from any nuclear fuel or from any nuclear waste from the
             combustion of nuclear fuel;
         (b) the radioactive, toxic, explosive or other hazardous properties of any nuclear assembly or nuclear component thereof;
             unless caused directly and solely by an Incident;

     6.6 seepage and/or pollution and/or contamination unless it is discovered during the Period of Insurance and is the direct and
         sole cause of an Incident;

     6.7 any of the following:
         (a) withdrawal, insufficiency or lack of financing, howsoever caused,


© Copyright PLIS®, Inc.                                                                              TNR Policy Form 02-17
                                                                  7 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 39 of 42



          (b) the financial failure or lack of adequate receipts, sales or profits of any venture, other than a Covered Location when
              caused directly and solely by an Incident,
          (c) variations in the rate of exchange, rate of interest or stability of any currency, or
          (d) financial default, insolvency or failure to pay of any person, firm or corporation, whether a party to this insurance or
              otherwise;

     6.8 a delay in resuming business operations at an Affected Covered Location due to interference by strikers or other persons
         (other than media personnel covering an Incident);

     6.9 a suspension, lapse or cancellation of any license, lease or contract unless caused directly and solely by an Incident;

     6.10 any failure to discontinue operations at a Covered Location when a product, practice, circumstance, or event creates a
         situation that requires immediate correction or cessation of operation to prevent injury, as required by any federal, state, or
         local food code regulation or sanitation standard;

     6.11 Accidental Contamination caused by violation of any federal, state, or local food code regulation or sanitation standard by
         any Insured or Trade Name Operator, if such Accidental Contamination was willfully committed with a reckless
         disregard for the health, safety, or welfare of the public;

     6.12 any announcement, publication, or broadcast by the Insured, media, or Public Health Authority concerning any health
         department inspection results or failure to comply with any federal, state or local food code regulation or sanitation standards
         by a Covered Location, unless such announcement, publication, or broadcast occurs solely in direct connection to an
         Incident.

     6.13 any of the following:
         (a) Bovine Spongiform Encephalopathy (also known as “BSE”) and/or Creutzfeldt-Jakob disease (CJD),
         (b) Hoof and Mouth disease,
         (c) Genetically Modified Organisms, or
         (d) any Influenza, including but not limited to Influenza virus A, B, or C, Avian Flu, H1N1, or any mutant variations
             thereof;

     6.14 any act, error, or omission of any person or entity, including but not limited to any Supplier, whom any Insured has
         released or agreed to release from liability or for whom any Insured has waived or limited or agreed to waive or limit the
         right of contribution, indemnity, subrogation or any other recovery rights or claims, unless Underwriters consent in writing to
         the waiver, release, or limitation. This exclusion applies regardless of whether such release, waiver, or limitation occurred
         before or after the Incident;

     6.15 the delivery of; interruption of; actual, alleged or potential contamination of; or public health authority warning not to
         consume: water from public utilities, private water services, or wells that supply water to a Covered Location. This
         exclusion shall not apply to bottled water served by the Insured in the regular course of business;

     6.16 any level of infestation, as described by any local, state, or federal health or sanitary regulation or code applicable to the
         infested premises, of rodent, varmint, vermin, or any other noxious or objectionable animals, including but not limited to
         ants, bees, bedbugs, beetles, cockroaches, fleas, flies, gnats, hornets, lice, mice, mosquitoes, moths, rats, spiders, or termites.

     This insurance also does not cover any of the following:

     6.17 any actual or alleged liability of the Insured to third parties arising from bodily injury, sickness, disease or death of any
         person or animal, or from damage to or destruction of any property, including loss of use thereof, or any other liability of the
         Insured, whether in tort or contract, to third parties, howsoever arising;

     6.18 fines or penalties of any kind; and

     6.19 any Actual Net Loss, Incident Response Expenses, or Extortion Payment which is insured by or would, but for the
         existence of this insurance, be insured by any other insurance(s) except for any excess beyond the amount which would have
         been payable under such other insurance(s) had this insurance not been effected.

     6.20 any actual or alleged damages arising from the destruction or impairment of any real or tangible property, including loss of
         use thereof.


© Copyright PLIS®, Inc.                                                                                TNR Policy Form 02-17
                                                                   8 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 40 of 42



7.   DUTIES IN THE EVENT OF AN INCIDENT

     7.1 It is a condition precedent to the liability of Underwriters under this insurance that in the event of any Incident occurring
         during the Period of Insurance, Insured, or an individual authorized by the Insured, shall do all of the following:
         (a) provide Underwriters with immediate notice and a full description of the Incident, and diligently endeavor to seek the
               immediate assistance and cooperate with the appointed crisis management consultant in accordance with Section 5,
               Conditions 5.6;
         (b) notify the police or other applicable law enforcement agency if a law may have been broken;
         (c) resume the Insured’s normal and customary business operations at the Affected Covered Locations as soon as
               reasonably practicable at the same level of service that existed prior to the Incident;
         (d) take all reasonable steps to reduce the impact of the Incident by, without limitation, using the appointed crisis
               management consultant, and their recommended public relations specialists, advertising and the media to access the
               public to reestablish the reputation, trade name, and market share of the Insured’s business operations at each Affected
               Covered Location, cooperating in every reasonable respect with Underwriters and permitting Underwriters or their
               authorized representatives to, at Underwriters’ expense, take whatever actions Underwriters consider necessary to:
               (i) assess, prevent, mitigate or minimize a loss, and
               (ii) pursue all rights or remedies available to the Insured whether or not payment has been made hereunder;
         (e) cooperate fully with Underwriters in the investigation of the claim, including but not limited to:
               (i) maintaining a comprehensive record of the expenses incurred and actions taken to prevent, mitigate or minimize the
                     amount of loss covered under this insurance and furnishing them to Underwriters upon request;
               (ii) producing any documentary evidence, books of account, bills, invoices and other vouchers and copies of same that
                     Underwriters or their authorized representatives may require; and
               (iii) affording Underwriters reasonable access to the Insured’s premises at all Affected Covered Locations.

     7.2 The Insured shall make no Extortion Payment without the prior consent of Underwriters and in connection therewith shall
         at all times act in accordance with all applicable laws, regulations and law enforcement instructions.

     7.3 In the event of any Actual Net Loss under Section 1.1, any Incident Response Expenses under Section 1.2, or Extortion
         Payments under Section 1.3, the Insured shall, as soon as practicable, but in no event later than six months after the
         maximum time allotted for the Period of Restoration, provide Underwriters with a Loss Submission, which sets out for
         each Affected Covered Location:
         (a) historical and actual gross sales, in a format and covering a time period that is requested by Underwriters;
         (b) historical, detailed profit and loss statements, covering a period of up to three (3) years prior to the Incident;
         (c) a list of Incident Response Expenses with full supporting documentation.

          The Insured shall maintain and produce any documentary evidence, books of account, bills, invoices and other vouchers and
          copies of the same related to the Incident which Underwriters may require, and the Insured shall afford Underwriters and
          their Appointed Representative every assistance in their investigations including reasonable access to the Insured’s premises,
          personnel and necessary documents for the purpose of the computation of any Actual Net Loss, Incident Response
          Expenses, or Extortion Payments.

8.   CONDITIONS

     8.1 Any fraud, misstatement or concealment in the information required of the Insured pursuant to Section 5 or in the making of
          a claim under this insurance or otherwise howsoever shall render all claims hereunder forfeit.

     8.2 If the Insured shall become aware during the Period of Insurance of any specific fact or circumstance which may
         reasonably be expected to result in an Incident, the Insured shall give immediate written notice to the Underwriters’
         representative identified in Section E of the Declarations for Claims Notification of : (i) the specific fact or circumstance,
         (ii) the loss or damage which has or may result from such fact or circumstance, and (iii) the means by which the Insured first
         became aware of such fact or circumstance.

          If the Insured immediately provides the written notice required by this Section 8.2, any Incident that may subsequently arise
          from such fact or circumstance shall be deemed to have occurred on the date when such written notice was received by
          Underwriters’ representative as provided herein.

     8.3 The Insured shall at all times do and concur in doing all things necessary to prevent, mitigate or minimize an Actual Net
         Loss under this insurance.



© Copyright PLIS®, Inc.                                                                            TNR Policy Form 02-17
                                                                 9 of 11
                 Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 41 of 42



     8.4 This insurance, the Declarations and the Application, and all Endorsements thereto, shall be read together as one contract,
         and any word or expression to which a specific meaning has been attached in any part of these documents shall bear such
         meaning wherever it may appear.

     8.5 No other insurance shall be effected by the Insured to protect the interests insured hereunder without the prior written
         approval of the Underwriters hereon. In the event that such other insurance is effected, Underwriters reserve the right to
         amend the terms and conditions of this insurance.

     8.6 This insurance may be canceled by the Insured at any time by written notice or by surrendering this Policy. This insurance
         may also be canceled by or on behalf of the Underwriters by delivering to the Insured, by registered, certified or other first
         class mail, at the Insured’s address as shown in Section A of the Declarations, written notice stating when, not less than
         ninety (90) days thereafter (ten (10) days for nonpayment of premium), the cancellation shall be effective. The mailing of
         notice as aforesaid shall be sufficient proof of notice and this insurance shall terminate at the time specified in such notice.

          If this insurance shall be canceled by the Insured, Underwriters shall retain the customary short rate proportion of the
          premium hereon, except that if this insurance is on an adjustable basis, the Underwriters shall receive the customary short
          rate proportion of earned premium.

          If this insurance shall be canceled by or on behalf of Underwriters, Underwriters shall retain a pro rata proportion of the
          premium hereon.

          Payment or tender of any unearned premium by the Underwriters shall not be a condition precedent to the effectiveness of
          cancellation, but such payment shall be made as soon as practicable.

          In the event that a claim is made hereunder, then, if the Insured or Underwriters shall at any time afterwards cancel this
          insurance, premium shall be considered as having been earned in the same ratio as the claim made bears to the “Total Policy
          Aggregate Limit of Indemnity” set forth in Section B of the Declarations, provided that this does not result in a larger return
          premium than would otherwise have been developed.

          If the period set forth above relating to the giving of notice of cancellation by Underwriters is prohibited or made void by any
          law controlling the construction thereof, such period shall be deemed to be amended so as to be equal to the minimum period
          of notice permitted by such law.

     8.7 Underwriters shall be subrogated to the full extent of any actual or claimed payment under this insurance to all of the
         Insured’s rights of recovery against any person or entity, and those rights shall be transferred to Underwriters immediately
         upon presentment of a claim for payment by the Insured to Underwriters. The Insured shall execute all papers required,
         shall do everything that may be necessary to secure such rights, and shall do nothing, before or after the loss, to impair such
         rights. Underwriters reserve the right to pursue an action for recovery from any person or entity, whether before or after
         payment of a loss, at their sole discretion and in the name of the Insured or otherwise. The Insured shall fully cooperate
         with Underwriters in prosecuting such an action, including without limitation, providing relevant documents, information,
         and testimony.

     8.8 This insurance may not be assigned in whole or in part without the prior written consent of Underwriters.

     8.9 If under this insurance the loss payee is other than the Insured, all claim payments due under the terms and conditions of
         this insurance shall be made payable to the party(ies) listed in the Schedule of Loss Payee(s) attached hereto. Payment of
         such losses by Underwriters to such loss payee(s) shall be a sufficient and complete discharge of all of Underwriters’
         obligations to the Insured and loss payee(s) in connection with said Incident.

     8.10 Underwriters or their appointed representatives have the right, but are not obligated, to:
          (a)   Make crisis management inspections, surveys, and plans at any time in connection with this insurance;
          (b) Provide reports to the Insured on the conditions found; and
          (c)   Recommend changes to the Insured’s operations.

          Although crisis management inspections, surveys, plans, or recommendations made by Underwriters or their appointed
          representatives may serve to reduce a potential loss hereunder, such inspections, surveys, plans and recommendations relate
          only to insurability and the premiums to be charged. No safety or liability surveys or plans will be made, and there is no
          undertaking by Underwriters or their appointed representatives to ensure the health or safety of workers or the public, and
          there is no warranty that any of the Insured’s premises or operations:
            (i.) Are safe or free from harmful conditions, or

© Copyright PLIS®, Inc.                                                                              TNR Policy Form 02-17
                                                                  10 of 11
                    Case 2:21-cv-02348-TC-KGG Document 2-1 Filed 08/10/21 Page 42 of 42



            (ii.)    Comply with any laws, regulations, codes, or standards.

          This condition applies not only to Underwriters, but also to any other person or entity that makes crisis management
          inspections, surveys, plans, or recommendations for or on behalf of Underwriters.

     8.11 Underwriters agree to pay the reasonable costs of Crisis Management Expenses during the coverage investigation of an
         Incident. In the event that coverage for the Incident is denied by Underwriters, Underwriters may elect to pay reasonable
         cost of Crisis Management Expenses incurred after the denial but such expenses shall not exceed $300,000 USD or the
         applicable Incident Response Expenses limit outlined in Section B of the Declarations, whichever is less, and shall include
         the Crisis Management Expenses already incurred as of the date of the denial of coverage.

9.   CHOICE OF LAW, PRECEDENTS TO BRINGING SUIT, JURISDICTION AND APPRAISAL:

      9.1 The rights and obligations of the Insured and Underwriters, under the Policy, including, but not limited to, the validity of
          this Policy, interpretation of its terms and conditions and disputes in any way arising under or relating to the Policy shall be
          construed and interpreted in accordance with the laws of the state of Texas without regard to any choice of law statutes or
          common law of the State of Texas, any other state, or the United States and without regard to the place of residence or
          business of the Insured or Underwriters or of the place where the loss arose.

      9.2 No Insured shall take any action, including the filing of a lawsuit against Underwriters or Underwriters’ Appointed
          Representative, until the Insured is in full compliance with all of the terms and conditions contained in this policy.

      9.3 Any suit by any Insured brought under this insurance must be commenced within twenty-four (24) months after a claim or
          cause of action under this Policy has accrued.

      9.4 If Underwriters and the Insured fail to agree on the amount of Actual Net Loss, Incident Response Expenses, or
         Extortion Payments payable under this insurance, either party may make a written demand to the other for an independent
         appraisal of the Actual Net Loss, Incident Response Expenses, or Extortion Payments. If such a written demand is made,
         Underwriters and the Insured will each select a competent and impartial appraiser who shall be a Certified Public
         Accountant with a professional background in the food and restaurant business.

          The two appraisers will then select an umpire. In the event the two appraisers are unable to agree on an umpire, either may
          request that the selection of the umpire be made by a judge of a court of competent jurisdiction.

          The appraisers will each make an independent determination of the Actual Net Loss, Incident Response Expenses, or
          Extortion Payments. If they fail to agree on the Actual Net Loss, Incident Response Expenses, or Extortion Payments,
          the umpire will decide the Actual Net Loss, Incident Response Expenses, or Extortion Payments, which decision will be
          binding upon the Insured and Underwriters. Each party will bear the expenses of its own appraiser and shall share equally in
          the expenses of the appraisal and for the umpire.

          This Section 9.4 applies solely to the determination of the amount of Actual Net Loss, Incident Response Expenses, or
          Extortion Payments payable under this insurance and does not constitute a waiver of Underwriters’ right to deny coverage
          under this insurance. Any decision by Underwriters to deny a claim hereunder may not be challenged by the Insured under
          the procedures set forth in this Section 9.4.




© Copyright PLIS®, Inc.                                                                              TNR Policy Form 02-17
                                                                  11 of 11
